EXHIBIT 10.8

 

SUBORDINATED LOAN AGREEMENT

 

THIS SUBORDINATED LOAN AGREEMENT (“Agreement”) is made and entered into this 9th
day of May, 2008 (the “Effective Date”), by and between REG VENTURES, LLC, an
Iowa limited liability company with its principal offices at 406 First Street,
P.O. Box 68, Ralston, Iowa 51458 (“REG”), which is wholly owned by RENEWABLE
ENERGY GROUP, INC., a Delaware corporation (“Parent”), and BLACKHAWK BIOFUELS,
LLC, a Delaware limited liability company with its principal offices at 22 South
Chicago Avenue, Freeport, Illinois 61032 (“Blackhawk”).

 

RECITALS:

 

The following recitals are a material part of this Agreement:

 

A.                           Notwithstanding anything in the Subordinated Loan
Documents to the contrary, payment and performance under the Subordinated Loan
Documents is subject and subordinate to the terms, conditions and restrictions
set forth in the Senior Loan Documents.

 

B.                            Blackhawk intends to acquire a leasehold interest
in certain property located in the City of Danville, County of Vermilion, State
of Illinois described on Exhibit A attached hereto (the “Property”) which is
being developed for utilization as a plant for the production of biodiesel fuel
(the “Biodiesel Plant”)

 

C.                            The Property and Biodiesel Plant are to be
acquired pursuant to an Asset Purchase Agreement of dated March 14, 2008 between
Blackhawk, Parent, Bunge North America, Inc., Biodiesel Investment Group, LLC
and Biofuels Company of America, LLC (the “Purchase Agreement”).

 

D.                           The Property is to be developed in accordance with
the plans and specifications for the Biodiesel Plant which are generally
described in Exhibit B-1 attached hereto (such plans and specifications,
together with such additional plans and specifications and all amendments and
modifications thereof in accordance with the terms of this Agreement are herein
referred to collectively as the “Project Plans and Specifications”) and the
plans and specifications for the Biodiesel Plant which are

 

--------------------------------------------------------------------------------


 

generally described in Exhibit B-2 attached hereto (such plans and
specifications, together with such additional plans and specifications and all
amendments and modifications thereof in accordance with the terms of this
Agreement are herein referred to collectively as the “Project Addition Plans and
Specifications”); and

 

E.                            Pursuant to the Purchase Agreement, Parent is
required to issue at the closing of the Purchase Agreement as defined therein
(the “Closing”) 1,980,488 shares of the common stock of Parent (“REG Common
Stock”) and 127,273 shares of the Series B Preferred Stock of Parent (“REG
Preferred Stock”), which shares of REG Common Stock and REG Preferred Stock
together are valued at $21, 700,000.

 

F.                            In exchange for the issuance by Parent of REG
Common Stock and REG Preferred Stock pursuant to the Purchase Agreement and the
guarantee of a portion of the debt reserve account under the Senior Mortgage,
REG and Blackhawk are entering into this Agreement and the agreements and
instruments contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, REG and Blackhawk hereby agree as follows:

 

SECTION 1.  DEFINITIONS.

 

1.1.          General Definitions.  All terms as used in this Agreement shall,
unless otherwise defined in the body of this Agreement, have the following
meanings:

 

1.1.1.      Advances shall mean all amounts expended by or on behalf of REG to
or on behalf of Blackhawk pursuant to this Agreement.

 

1.1.2.      Affiliate shall mean (i) a Person which owns or otherwise has an
interest in 5% or more of any ownership units of Blackhawk, or (ii) 5% or more
of the stock or other ownership units of which Blackhawk (or any shareholder,
director, officer, employee or direct or indirect subsidiary of Blackhawk or any
combination thereof) owns or otherwise has an interest in, or (iii) which,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with Blackhawk.  For purposes of subpart (iii) above,
“control” means the ability, directly or indirectly, to affect the management or
policies of a Person by virtue of an ownership interest, by right of contract or
any other means.

 

1.1.3.      Biodiesel Plant shall have the meaning set forth in the Recitals to
this Agreement.

 

2

--------------------------------------------------------------------------------


 

1.1.4.      Business Day shall mean any day other than a Saturday, Sunday or a
legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in Ames, Iowa.

 

1.1.5.      Capital Expenditures shall mean expenditures made and liabilities
incurred for the direct or indirect acquisition of any fixed assets or
improvements, replacements, substitutions or additions thereto which have a
useful life of more than one year, including, without limitation, payments with
respect to capitalized lease obligations.

 

1.1.6.      CDBG Grant shall mean that certain Community Development Block Grant
from the City of Danville to Blackhawk in an amount not less than $225,000.

 

1.1.7.      Change of Control shall mean the sale of all or substantially all of
the assets of a Person or the sale or transfer of more than fifty percent (50%)
of the outstanding shares of capital stock of REG or any securities convertible
or exchangeable into such shares, in each case, in one transaction or series of
related transactions.

 

1.1.8.      Closing shall mean the Closing of the Purchase Agreement as defined
therein.

 

1.1.9.      Collateral shall mean all real and personal property in which a
security interest or other lien has been granted to or for the benefit of REG
pursuant to the Security Agreement, the Subordinated Mortgage, or the other
Subordinated Loan Documents or which otherwise secures the payment or
performance of any of the Obligations.

 

1.1.10.    Commencement of Production shall mean the date that the Biodiesel
Plant begins producing biodiesel fuel.

 

1.1.11.    Construction Documents shall mean, collectively, the Project General
Construction Contract, the Project Addition General Construction Contract, the
Equipment Purchase and Sale Agreement and all Subcontracts.

 

1.1.12.    DCEO shall mean the Illinois Department of Commerce and Economic
Opportunity.

 

1.1.13.    Default means an event that, with giving of notice or passage of time
or both, would constitute an Event of Default.

 

1.1.14.    Default Rate means a variable rate of interest per annum equal to the
Interest Rate plus five percent (5%) per annum.

 

1.1.15.    De Smet shall mean De Smet Ballestra North America, Inc.

 

1.1.16.    Due Date is defined in the Note.

 

1.1.17.    Economic Development Programming Assistance Grant shall mean that
certain grant from IDOT pursuant to its Economic Development in an

 

3

--------------------------------------------------------------------------------


 

amount not less than $751,167, which proceeds shall be used for the construction
of infrastructure improvements supporting the Project.

 

1.1.18.    Effective Date shall have the meaning set forth in the opening
paragraph to this Agreement.

 

1.1.19.    Environmental Laws shall mean any and all laws, statutes, ordinances,
rules, regulations, orders, or determinations of any governmental authority
pertaining to health or the environment in effect in any and all jurisdictions
in which Blackhawk is or at any time may be doing business, or where the real
property of Blackhawk is located, including without limitation, the Clean Air
Act, as amended; the Comprehensive, Environmental, Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”), the Federal Water Pollution
Control Act Amendments; the Occupational Safety and Health Act of 1970, as
amended (“OSHA”); the Resource Conservation and Recovery Act of 1976, as amended
(“RCRA”); the Safe Drinking Water Act, as amended; and the Toxic Substances
Control Act, as amended.

 

1.1.20.    Equipment Purchase and Sale Agreement shall mean that certain
Equipment Purchase and Sale Agreement dated September 7, 2006 by and between
Blackhawk and De Smet for Blackhawk’s purchase from De Smet of certain equipment
used in the construction of the Project and/or the operation of Biodiesel Plant,
and all amendments, modifications, replacements and restatements thereof.

 

1.1.21.    ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules and regulations from time to time
promulgated thereunder.

 

1.1.22.    Event of Default shall mean those events set forth in Section 8.1.

 

1.1.23.    Fair Market Value shall mean the fair market value of Blackhawk, as
of the end of the most recent month prior to the Liquidity Notice Date,
determined as follows:  At the expense of REG or Parent, REG or Parent shall
select an investment banking firm of national or regional standing to determine
a fair market value for Blackhawk, which value shall be stated or estimated in
the Liquidity Notice under Section 5.1.  If the Board of Managers of Blackhawk
disagrees with the determination of the fair market value made by the firm
selected by REG or Parent, Blackhawk shall within thirty (30) days of the
Liquidity Notice (A) give REG or Parent written notice of such disagreement (the
“Appraisal Notice”) and (B) engage an investment banking firm of national or
regional standing at Blackhawk’s expense to determine the fair market value of
Blackhawk as of the end of the most recent month prior to the Liquidity Notice
Date.  Such determination shall be completed within thirty (30) days of the
Appraisal Notice.  The average of the two fair market values as so determined
shall be the Fair Market Value of Blackhawk; provided, however, in the event one
of the two fair market values as so determined is ten percent (10%) or more
greater than the other such fair market value, (A) the two previously selected
firms shall select a third investment banking firm of national or regional
standing

 

4

--------------------------------------------------------------------------------


 

within fifteen (15) days after the determination of the disparity of ten percent
(10%) or more in the fair market values; (B) the third firm so selected shall
within thirty (30) days after the deadline for the selection of the third firm,
make a determination of the fair market value of Blackhawk as of the end of the
most recent month prior to the Liquidity Notice; and (C) the average of the two
closest fair market values from among the three determinations made shall be the
Fair Market Value of Blackhawk.  If a third firm is selected, REG and Blackhawk
shall share equally the fees and expenses of the third firm.  In the event any
fair market value determination is not received by REG and Blackhawk within
thirty (30) days after the deadline for the selection of any firm for such
purpose, the determination of fair market value by such firm shall be
disregarded in determining the Fair Market Value of Blackhawk and the Fair
Market Value of Blackhawk shall be determined based on the one determination or
the average of the two determinations, as the case may be, that have been
obtained within the applicable time period.  In the event the closing of the IPO
does not occur within one hundred eighty (180) days of the Liquidity Notice
Date, REG shall pay the fees and expenses of the firms that otherwise would have
been the obligation of Blackhawk.

 

1.1.24.    GAAP means generally accepted accounting principles, applied on a
basis consistent with the accounting practices applied in the financial
statements of Blackhawk, except for any change in accounting practices to the
extent that, due to a promulgation of the Financial Accounting Standards Board
changing or implementing any new accounting standard, Blackhawk either (i) is
required to implement such change, or (ii) for future periods will be required
to and for the current period may in accordance with generally accepted
accounting principles implement such change, for its financial statements to be
in conformity with generally accepted accounting principles (any such change is
herein referred to as a “Required GAAP Change”), provided that Blackhawk shall
fully disclose in such financial statements any such Required GAAP Change and
the effects of the Required GAAP Change on Blackhawk’s income, retained earnings
or other accounts, as applicable.

 

1.1.25.    Ground Lease shall mean that certain Amended and Restated Ground
Lease Agreement dated as of November 3, 2006 by and between Bunge Milling, Inc.
and Biofuels Company of America, LLC which has been assigned to and assumed by
Blackhawk on or about the Effective Date, as amended by the First Amendment and
Consent to Assignment of even date herewith.

 

1.1.26.    Hazardous Materials shall mean and include gasoline, petroleum,
asbestos (asbestiform varieties of chrysotile; crocidolite; amosite;
anthophyllite; tremolite; and actinolite), explosives, radioactive materials or
any hazardous or toxic material, substance or waste which is defined by those or
similar terms or is regulated as such under any law, statutes, ordinances,
rules and regulations of any governmental authority having jurisdiction over the
Property or any portion thereof or its use, including:  (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended

 

5

--------------------------------------------------------------------------------


 

from time to time, or any so-called “superfund” or “superlien” Law, including
the judicial interpretation thereof; (ii) any “pollutant or contaminant” as
defined in 42 U.S.C.A. § 9601(33); (iii) any material now defined as “hazardous
waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum, including crude oil
or any fraction thereof; (v) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (vi) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; and (vii) any other substance, regardless of
physical form, that is subject to any other Law or other past or present
requirement of any governmental authority regulating, relating to, or imposing
obligations, liability, or standards of conduct concerning the protection of
human health, plant life, animal life, natural resources, property, or the
reasonable enjoyment of life or property from the presence in the environment of
any solid, liquid, gas, odor, any form of energy, any form of contaminant, or
from any other source.

 

1.1.27.    IDOT shall mean the Illinois Department of Transportation.

 

1.1.28.    IFA shall mean the Illinois Finance Authority.

 

1.1.29.    IFA Guaranty shall mean that certain guaranty issued by the IFA for
the benefit of Fifth Third Bank, which guarantees the repayment of at least
60.85% of the outstanding principal balance of the Senior Loan, provided, that
such guaranteed amount shall not exceed Fifteen Million and 00/100 Dollars
($15,000,000.00).

 

1.1.30.    IFA Guaranty Documents shall mean the IFA Guaranty, Lender’s
Agreement executed by IFA and Fifth Third Bank and any other agreements entered
into by Blackhawk, the IFA and/or Fifth Third Bank in connection with the IFA
Guaranty.

 

1.1.31.    Improvements shall mean the improvements for the development of the
Property for utilization as a Biodiesel Plant, including, without limitation,
the Project, the Project Addition and the equipment to be purchased by Blackhawk
for such Biodiesel Plant pursuant to the terms of the Equipment Purchase and
Sale Agreement and all the other improvements in connection with the
construction of the enhancements to the Biodiesel Plant.

 

1.1.32.    Indebtedness shall mean, without duplication, (i) obligations for
borrowed money or for the deferred purchase price of property or services in
respect of which Blackhawk is liable, contingently or otherwise, as an obligor,
guarantor or otherwise, or in respect of which Blackhawk otherwise assures a
creditor against loss; (ii) all other obligations or items which, in accordance
with GAAP, would be shown on the liability side of a balance sheet as of the
date of occurrence thereof; (iii) the face amount of all letters of credit
issued and, without duplication, all drafts drawn thereunder; (iv) all
obligations secured by any lien on any property or asset; (v) obligations under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases in respect of which, obligations Blackhawk is liable,
contingently or otherwise, as an obligor, guarantor or otherwise, or in respect
of which obligations Blackhawk otherwise

 

6

--------------------------------------------------------------------------------


 

assures a creditor against loss; and (vi) unfunded vested benefits under each
Plan maintained for employees of Blackhawk.

 

1.1.33.    Infrastructure Grants shall mean, collectively, the CDBG Grant, the
Economic Development Programming Assistance Grant, and the TARP Grants.

 

1.1.34.    Interest Rate shall mean LIBOR plus 500 basis points per annum
compounded annually.

 

1.1.35.    IPO shall have the meaning set forth in Section 5 hereof.

 

1.1.36.    Laws shall mean, collectively, all federal, state and local laws,
statutes, codes, ordinances, orders, rules and regulations, including judicial
opinions or precedential authority in the applicable jurisdiction.

 

1.1.37.    LIBOR shall mean the fluctuating rate of interest (rounded upwards,
if necessary, to the next 1/8 of 1%) being asked on thirty (30) day Eurodollar
deposits, as reported on page Reuters Screen LIBOR 01 Page (or any successor) as
determined by REG at approximately 10:00 a.m. Cincinnati, Ohio time on the
relevant date of determination.

 

1.1.38.    Management and Operational Services Agreement shall mean that certain
Management and Operational Services Agreement dated May 9, 2008 by and between
Blackhawk, REG Services Group LLC and REG Marketing and Logistics Group, LLC.

 

1.1.39.    Maturity Date is defined in the Note.

 

1.1.40.    Note shall mean the convertible secured subordinated note referred to
in Section 2 hereof and attached as Exhibit C hereto.

 

1.1.41.    Obligations shall mean the Loan and all other advances, debts,
liabilities, obligations, covenants and duties owing, arising, due or payable
from Blackhawk to REG under this Agreement or any of the other Loan Documents of
any kind or nature, present or future, whether or not evidenced by any note,
letter of credit, guaranty or other instrument, and whether direct or indirect
(including, without limitation, those acquired by assignment), absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising and however acquired, and all replacements, renewals,
extensions and other modifications of any of the foregoing.  The term includes,
without limitation, all interest, charges, expenses, fees, attorneys’ fees and
any other sums chargeable to Blackhawk under any of the Loan Documents.  The
term also includes any of the foregoing that arise after the filing of a
petition by or against Blackhawk under any bankruptcy or similar law, even if
the Obligations do not accrue because of the automatic stay under Bankruptcy
Code § 362 or otherwise.

 

1.1.42.    Oil Feedstock and Supply Agreement shall mean that certain Oil
Feedstock and Supply Agreement dated May 9, 2008 by and between

 

7

--------------------------------------------------------------------------------


 

Blackhawk and Bunge North America, Inc., and all amendments, modifications,
replacements and restatements thereof.

 

1.1.43.    Operation Documents shall mean, collectively, the Oil Feedstock and
Supply Agreement, the Management Operational and Services Agreement and the
Services Agreement.

 

1.1.44.    Option shall have the meaning set forth in Section 5 hereof.

 

1.1.45.    Permitted Indebtedness shall mean, without duplication, any of the
following:

 

(i)

 

Indebtedness arising under the Senior Loan Documents, including the Senior
Mortgage;

 

 

 

(ii)

 

Indebtedness to trade creditors incurred in the ordinary course of Blackhawk’s
business;

 

 

 

(iii)

 

Indebtedness to REG;

 

 

 

(iv)

 

Indebtedness secured by Permitted Liens, to the extent such Indebtedness exists
on the date of Closing after the funding of the Loan hereunder and as set forth
on Schedule 1.1 to the Senior Loan;

 

 

 

(v)

 

Indebtedness relating to hedging agreements in the ordinary course of
Blackhawk’s business;

 

 

 

(vi)

 

any other Indebtedness of Blackhawk in any amount not exceeding an outstanding
amount of $250,000.00 at any one time; and

 

 

 

(vii)

 

Indebtedness, including, without limitation, notes payable from Blackhawk to any
members of Blackhawk which are subordinated to the Obligations pursuant to the
terms of a subordination agreement satisfactory to REG in its sole discretion;

 

 

 

(viii)

 

Indebtedness under the Ground Lease and under personal property leases permitted
pursuant to this Agreement or otherwise consented to by REG in writing;

 

 

 

(ix)

 

Indebtedness under the contracts related to the Biodiesel Plant and consented to
in writing by REG if said contract is (i) material or (ii) the Indebtedness
under said contract exceeds $100,000, including, without limitation, any
contracts contemplated by the Purchase Agreement and the Senior Loan; and

 

8

--------------------------------------------------------------------------------


 

(x)            Indebtedness as a result of the matter reflected in Schedule 6.2
hereof and other Indebtedness approved in advance by REG in writing. .

 

1.1.46.    Permitted Liens shall mean any of the following:

 

(i)

 

the Senior Mortgage;

 

 

 

(ii)

 

the encumbrances and other exceptions raised in the Title Commitment;

 

 

 

(iii)

 

the liens granted to the IFA pursuant to the terms of the IFA Guaranty
Documents;

 

 

 

(iv)

 

liens for taxes, assessments or governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on Blackhawk’s books;

 

 

 

(v)

 

liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;

 

 

 

(vi)

 

deposits or pledges to secure bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, surety and appeal bonds,
and other obligations of like nature arising in the ordinary course of
Blackhawk’s business;

 

 

 

(vii)

 

liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’ or
other like liens arising in the ordinary course of Blackhawk’s business which
secure the payment of obligations which are not past due or which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on Blackhawk’s books;

 

 

 

(viii)

 

purchase money security interests for the purchase of equipment to be used in
Blackhawk’s business, securing solely the equipment so purchased, and which do
not exceed in the aggregate at any one time outstanding $250,000, and which do
not violate any provision of this Agreement, provided, however, that such
purchase money security interest shall be deemed Indebtedness for purposes of
part (vi) of the definition of Permitted Indebtedness;

 

 

 

(ix)

 

leases of equipment and other personal property permitted pursuant to this
Agreement; and

 

 

9

--------------------------------------------------------------------------------


 

(x)           rights of way, zoning restrictions, easements and similar
encumbrances affecting Blackhawk’s real property which do not materially
interfere with the use of such property.

 

1.1.47.    Person shall mean an individual, corporation, partnership, trust,
governmental entity or any other entity, organization or group whatsoever.

 

1.1.48.    Plan shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) now or hereafter maintained for employees of Blackhawk.

 

1.1.49.    Plans and Specifications shall mean, collectively, the Project Plans
and Specifications and Project Addition Plans and Specifications.

 

1.1.50.    Prime Rate shall mean the Prime Rate of Fifth Third Bank, a Michigan
banking corporation.

 

1.1.51.    Project shall mean the construction of the Improvements on the
Property in accordance with the Project Plans and Specifications, the Project
General Construction Contract, the Equipment Purchase and Sale Agreement, the
Project Addition General Construction Contract and this Agreement.

 

1.1.52.    Project Addition shall mean the construction of the Improvements on
the Property in accordance with the Project Addition Plans and Specifications,
the Project Addition General Construction Contract and this Agreement.

 

1.1.53.    Project Addition General Construction Contract shall mean that
certain Standard Form of Design Build Agreement and General Conditions between
Owner and Contractor dated as of May 9, 2008 by and between Borrower and Project
Addition General Contractor for the construction of the certain additional
Improvements to the Project as set forth therein, and all amendments,
modifications, replacements and restatements thereof.

 

1.1.54.    Project Addition General Contractor shall mean REG Construction &
Technology Group, LLC.

 

1.1.55.    Project Addition Plans and Specifications shall have the meaning set
forth in the Recitals hereto.

 

1.1.56.    Project General Construction Contract shall mean that certain
Construction Management Services Agreement dated September 8, 2006 by and
between BCA and Project General Contractor for the construction of the Project,
and all amendments, modifications, replacements and restatements thereof, as
assigned to Blackhawk pursuant to that certain Assignment and Assumption of
Construction Management Services Agreement dated as of May 9, 2008 by and
between BCA and Borrower and consented to in writing by Project General
Contractor.

 

1.1.57.    Project General Contractor shall mean Fagen, Inc.

 

1.1.58.    Project Plans and Specifications shall have the meaning set forth in
the Recitals hereto.

 

10

--------------------------------------------------------------------------------


 

1.1.59.    Property shall have the meaning set forth in the Recitals to this
Agreement.

 

1.1.60.    Purchase Agreement shall have the meaning set forth in the Recitals
to the Agreement.

 

1.1.61.    REG Common Stock shall have the meaning set forth in the Recitals to
this Agreement.

 

1.1.62.    REG Preferred Stock shall have the meaning set forth in the Recitals
to this Agreement.

 

1.1.63.    Renewable Fuels Grant shall mean a grant from the DCEO to Blackhawk
under the DCEO’s Renewable Fuels Grant program in an amount not less than
$4,000,000.00.

 

1.1.64.    Replacement Lender(s) shall mean any lender(s) other than the Senior
Lender providing a renewal or replacement credit facility for the Construction
Term Loan and/or the Revolving Credit Loan in an aggregate principal amount not
to exceed $29,650,000.

 

1.1.65.    Restricted Payment shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interests in Blackhawk, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in Blackhawk or any option, warrant or other right to
acquire any such equity interests in Blackhawk, except as permitted in this
Agreement.

 

1.1.66.    Schedule of Construction shall mean that certain schedule of
construction of the Improvements, containing specific dates and times of
performance for each line item of the Budget, attached hereto as Exhibit D.

 

1.1.67.    Security Agreement shall mean the subordinated security agreement
referred to Section 2 and attached hereto as Exhibit E to be executed by
Blackhawk on Closing in favor of REG and by which such party shall grant to REG,
as security for the Obligations, a security interest in all presently owned or
hereafter acquired personal property of Blackhawk, including, without
limitation, all inventory, accounts, equipment and general intangibles of
Blackhawk.

 

1.1.68.    Senior Loan shall mean the Construction/Term Loan in the aggregate
maximum principal amount of $24,650,000 (the “Construction Term Loan”) together
with the revolving line of credit loan in the aggregate maximum principal amount
of $5,000,000 (the “Revolving Credit Loan”) dated May 9, 2008 between Fifth
Third Bank and its successors and assigns (the “Senior Lender”) and Blackhawk
and any such loan or replacement loan in favor of any Replacement Lender.

 

1.1.69.    Senior Loan Documents shall mean the Senior Loan, the
Construction/Term Loan Note, the Revolving Credit Loan Note, the Senior

 

11

--------------------------------------------------------------------------------


 

Mortgage, the Debt Services Fund Guaranty, the IFA Guaranty Documents, the
Landlord’s Agreement and Consent, the Project Construction Disbursing Agreement,
the Project Addition Construction Disbursing Agreement, the Rate Management
Agreement, the Assignment of Oil Feedstock Supply Agreement, the Assignment of
Services Agreement, the Assignment of Management and Operational Services
Agreement, the Assignment of Equipment Purchase and Sale Agreement, and the
Assignment of Construction Documents, the Assignment of Representations,
Warranties and Indemnities, the Project Addition Escrow Account Agreement, the
Working Capital Escrow Account Agreement, the Construction Escrow Account
Agreement, the Subordination Agreement, the Oil Supply Cure Rights Agreement,
financing statements and all other documents, instruments and agreements which
evidence, secure or are otherwise executed in connection with the Senior Loan,
including all amendments, modifications, replacements, restatements, renewals,
substitutions, and extensions thereof.

 

1.1.70.    Senior Mortgage shall mean the Mortgage of Leasehold, Security
Agreement, Assignment of Rents and Leases and Fixture Filing of even date
herewith, by Blackhawk to the Senior Lender, the note secured thereby, any
related loan documents and any amendments, modifications, replacements
restatements, renewals, substitutions and extensions of the foregoing.

 

1.1.71.    Services Agreement shall mean that certain Services Agreement dated
May 9, 2008 by and between Blackhawk and Bunge North America, Inc., and all
amendments, modifications, replacements and restatements thereof.

 

1.1.72.    Subcontracts shall mean any contract or contracts entered into with
any single subcontractor or materialman employed by Blackhawk, Project General
Contractor or the Project Addition General Contractor in connection with the
construction of the Improvements, and all amendments, modifications,
replacements and restatements thereof.

 

1.1.73.    Subordinated Loan shall mean this Subordinated Loan Agreement and the
other Subordinated Loan Documents.

 

1.1.74.    Subordinated Loan Documents shall mean this Agreement, the Note, the
Warrant, the Subordinated Mortgage, Security Agreement, financing statements and
all other documents, instruments and agreements which evidence, secure or are
otherwise executed and delivered to REG by Blackhawk in connection with the
Subordinated Loan, including all amendments, modifications, replacements,
restatements, renewals and extensions thereof. For purposes of additional
clarity, the term “Subordinated Loan Documents” shall not include any documents,
instruments or agreements executed and delivered by Blackhawk in favor of any
affiliate of REG.

 

1.1.75.    Subordinated Mortgage shall mean that certain subordinated leasehold
mortgage referred to in Section 3 hereof and attached hereto as Exhibit F.

 

12

--------------------------------------------------------------------------------


 

1.1.76.    Subsidiary shall mean any subsidiary of Blackhawk.

 

1.1.77.    TARP Grants shall mean those certain grants pursuant to Truck Access
Route Program from IDOT and the City of Danville to Blackhawk in a collective
amount not less than $9,000.00.

 

1.1.78.    Title Company shall mean First American Title Insurance Company.

 

1.1.79.    Unavoidable Delays shall mean any delays due to any strike, lockout
or other labor disturbance, nuclear accident, plague, epidemic, windstorm, fire,
hurricane, earthquake or other casualty, war, rebellion, civil insurrection or
other civil disturbance, banking moratorium or declaration of national
emergency, other Act of God or act of governmental authority (other than a
consequence of failure by Blackhawk to comply with any applicable Laws), or any
other cause beyond the control of Blackhawk; provided, however, that (i) any
lack of funds shall not be deemed a cause beyond the control of Blackhawk,
(ii) any such delay and the aggregate time of all such delays shall in no event
exceed two months, and (iii) if such an event occurs, Blackhawk shall deliver to
REG notice of such a cause not later than fifteen (15) days after the event
claimed to cause the delay has occurred.

 

1.1.80.    Warrant shall mean the warrant referred to in Section 2 hereof and
attached hereto as Exhibit G

 

1.2.          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistently applied.

 

1.3.          Computation of Time.  In this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the word “to” means “to and including”.

 

SECTION 2.  THE LOAN.

 

2.1.          Loan Amount.  On the basis of the representations, warranties and
covenants of Blackhawk contained herein and subject to the terms and conditions
set forth herein and in the other Subordinated Loan Documents, REG agrees to
make a loan to Blackhawk in the amount of Twenty-one Million, Seven Hundred
Thousand and 00/100 U.S. Dollars (U.S. $21,700,000.00) for the purpose of
financing the acquisition of the leasehold interest in the Property and
Biodiesel Plant and financing the development of the Project at the Property. 
All Advances of the Loan shall be evidenced by, and subject to the terms of, the
Note.

 

13

--------------------------------------------------------------------------------


 

2.2.          Loan Disbursement.  The Loan shall be disbursed by REG in the form
of REG Common Stock and REG Preferred Stock valued together at U.S.
$21,700,000.00 issued by Parent pursuant to the Purchase Agreement at Closing.

 

2.3.          Interest; Payment; Maturity.

 

(a)           Interest Rate.  Subject to the terms and provisions of this
Agreement, the outstanding principal amount of the Note shall bear interest from
and after the date hereof at a fluctuating rate per annum equal to the Interest
Rate.  REG shall not be obligated to give notice of any change in the Interest
Rate.  Any adjustment to the Interest Rate pursuant to the terms of this
Agreement shall be determined solely by REG one banking day prior to the date of
adjustment.  From and after the date of any default, interest on amounts
outstanding hereunder shall accrue at the Default Rate.  All interest payable
hereunder shall be computed for the actual number of days elapsed on the basis
of a year consisting of three hundred sixty (360) days.  Notwithstanding any
other provision hereof, if REG is unable to determine LIBOR, or adverse or
unusual conditions in, or changes in applicable law relating to, the London
interbank market, in the reasonable judgment of REG, make the projected LIBOR
unreflective of the actual costs of funds therefor to REG, then interest shall
accrue on the Loans outstanding at the end of each day at a fluctuating rate per
annum equal to the Prime Rate of Fifth Third Bank, a Michigan banking
corporation.

 

(b)           Payments.  The principal amount and accrued interest of the Note
shall be due and payable on the dates and in the manner set forth in the Note. 
In the event the date of any required payment falls on a non-Business Day, the
required payment date shall be the next Business Day thereafter.  Any prepayment
of principal shall be accompanied by a payment of interest accrued to date
thereon.

 

SECTION 3.  NOTE AND MORTGAGE.  At the Closing, Blackhawk shall execute, issue
and deliver to REG (a) a convertible secured subordinated promissory note in the
amount of $21,700,000 in the form attached hereto as Exhibit C (the “Note”),
(b) the subordinated mortgage of leasehold, security agreement, assignment of
leases and rents and fixture filing in the form attached hereto as Exhibit F
(the “Subordinated Mortgage”) and (c) the subordinated security agreement in the
form attached hereto as Exhibit E (the “Security Agreement”).

 

SECTION 4.  WARRANT.  At the Closing, Blackhawk shall execute and deliver to REG
the warrant in the form attached hereto as Exhibit G (the “Warrant”).

 

14

--------------------------------------------------------------------------------


 

SECTION 5.  LIQUIDITY OPPORTUNITY.

 

5.1.          Liquidity Event.  Blackhawk agrees that upon the request of REG or
Parent, Blackhawk shall submit to its members a proposal for the acquisition of
substantially all of the business and assets of Blackhawk by Parent or a wholly
owned subsidiary of Parent, or the merger of Blackhawk with Parent or a wholly
owned subsidiary of Parent, on the terms and conditions set forth in this
Section 5 (the “Liquidity Event”).  REG or Parent may make such request by
written notice to Blackhawk (“Liquidity Notice”) at any time between one hundred
eighty (180) days prior to the anticipated date on which Parent expects to
commence a firm commitment underwritten public offering of REG Common Stock
pursuant to an effective registration statement under the Securities Act of
1933, as amended (“IPO”) or Change of Control of Parent, and sixty (60) days
following the closing date of the IPO or Change of Control of Parent (the date
of such notice the “Liquidity Notice Date”).  The Liquidity Notice shall be
accompanied by a form of asset purchase or merger agreement (“Liquidity
Agreement”) containing standard and reasonable terms on which the transaction
would be completed and in form proper for submission to the members of Blackhawk
for their consideration.  Blackhawk and REG shall, and REG shall cause Parent
to, cooperate diligently in the preparation of a proxy statement setting forth
the terms of the Liquidity Event, a registration statement on Form S-4 to
register REG Common Stock to be issued by Parent in the Liquidity Event, and
other documents and materials required for the purpose of the transaction.  If
the Liquidity Agreement and the transactions contemplated thereby are approved
by the members of Blackhawk, the closing of the Liquidity Event shall take place
on a date of Parent’s choosing prior to, simultaneously with or as soon as
practicable after the closing date of the IPO or Change of Control of Parent. 
If the Liquidity Notice is given prior to the closing date of the IPO or Change
of Control of Parent and the IPO or Change of Control of Parent is not closed
within ninety (90) days after the date of the meeting of members of Blackhawk
which had approved the Liquidity Agreement, Blackhawk, at its option, may
terminate the Liquidity Agreement and REG or Parent may again propose a
Liquidity Event by repeating the process.

 

5.2.          Liquidity Consideration.  The consideration to be delivered to
Blackhawk, or to the holders of capital units of Blackhawk, upon the closing of
the Liquidity Event the (“Liquidity Closing”) shall be in the form of REG Common
Stock.  The number of shares of REG Common Stock that Parent shall issue and
deliver at the Liquidity Closing shall be the number of shares of REG Common
Stock determined by dividing the Fair Market Value of Blackhawk by the price per
share at which REG Common Stock is sold to the underwriters in the IPO (public
offering price less underwriters’ commissions and discounts) or the price per
share of REG Common Stock in the event giving rise to the Change of Control.  In
the event that the REG Common Stock delivered at the Liquidity Closing is
delivered to Blackhawk, such delivery shall be made on the understanding that
Blackhawk will expect to make an immediate distribution of such REG Common Stock
to the holders of Blackhawk’s capital units.  REG shall cause Parent to take
such action as is necessary or appropriate to assure that such REG Common Stock
is freely tradable (subject to normal timing and volume restrictions on
affiliates of Blackhawk) in the public market for REG Common Stock after the
Liquidity Closing; provided, however, that if requested by the underwriters for
the IPO, transfer of the REG Common Stock delivered at the Liquidity Closing may
be restricted for a period

 

15

--------------------------------------------------------------------------------


 

beginning upon the Liquidity Closing and ending one hundred eighty (180) days
following the closing of the IPO.

 

5.3.         Termination Fee.  If the Liquidity Agreement and the transactions
contemplated thereby are not approved by the members of Blackhawk, Blackhawk
shall pay REG a termination fee equal to four percent (4%) of the Fair Market
Value of Blackhawk; provided, however, if a Change of Control would not result
in Blackhawk or its members receiving cash or marketable securities in exchange
for their Class A limited liability company units of Blackhawk, no such
termination fee shall be payable by Blackhawk.

 

SECTION 6.  REPRESENTATIONS AND WARRANTIES OF BLACKHAWK.  To induce REG to enter
into this Agreement, Blackhawk represents and warrants to REG and, so long as
any amount of the Note remains unpaid or this Agreement remains in effect, shall
be deemed to continuously represent and warrant to REG as follows:

 

6.1.          Organizational Status; Authorizations.  Blackhawk is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, with full power and authority to consummate the
transactions contemplated hereby.  Blackhawk has full power and authority to
execute, deliver and perform all Subordinated Loan Documents, and such
execution, delivery and performance have been duly authorized by all requisite
action on the part of Blackhawk.  Blackhawk is duly authorized to own and
complete the development of the Property and the Project, to operate the
Biodiesel Plant and to enter into the transactions contemplated by the
Subordinated Loan Documents.  To the extent required for the current stage of
construction, Blackhawk has obtained all licenses and permits and has filed all
registrations necessary to the operation of its business (except where the
failure to so qualify or to obtain such licenses or permits would not materially
and adversely affect the actual or prospective business, financial condition or
operations of Blackhawk).  This Agreement and the other Subordinated Loan
Documents and the provisions contained herein and therein are and will be the
valid and legally enforceable obligations of Blackhawk in accordance with their
terms.  Blackhawk has done everything necessary to comply with all applicable
local, state or federal laws, statutes, ordinances, resolutions, orders and
directives (except where the failure to so comply would not materially and
adversely affect the actual or prospective business, financial condition or
operations of Blackhawk).

 

6.2.          No Actions.  Except as described on Schedule 6.2 hereof, there are
no actions, suits or proceedings pending or, to the knowledge of Blackhawk,
threatened against or affecting Blackhawk, the Property or the Project, or
involving the validity or enforceability of the Subordinated Loan Documents, at
law or in equity, or before or by a governmental authority, and, to Blackhawk’s
knowledge, it is not in default with respect to any order, writ, injunction,
decree or demand of any court or any governmental authority.

 

6.3.          No Breach.  The consummation of the transactions hereby
contemplated and performance of this Agreement will not result in any breach of,
or constitute a

 

16

--------------------------------------------------------------------------------


 

default under, any deed to secure debt, mortgage, deed of trust, indenture,
security agreement, lease, bank loan or credit agreement, contract, articles of
organization, operating agreement, joint venture agreement, partnership
agreement or other instruments to which Blackhawk is a party or by which it may
be bound or subject.

 

6.4.          Ownership of Property; No Liens.  Immediately following the
Closing, (a) Blackhawk will have good and marketable title to its leasehold
interest in the Property and Improvements, and (b) the Property and the
Improvements shall be free and clear of all liens, claims, charges and
encumbrances of every type or nature, except for the Permitted Liens.

 

6.5.          No Defaults; Complete Copies.  There is no default on the part of
Blackhawk under this Agreement, the Note, the other Subordinated Loan Documents,
the Ground Lease, the Operation Documents, or the Construction Documents and no
event has occurred and is continuing which with notice or the passage of time or
either would constitute a default under any of the aforesaid instruments.  To
the best of Blackhawk’s knowledge, there is no default by the General Contractor
under the General Construction Contract nor any condition which, given notice or
the passage of time or both, would constitute a default under the General
Construction Contract.  The copies of the Construction Documents furnished to
date to REG are true, correct and complete copies thereof and all of the
aforesaid agreements are all in full force and effect.

 

6.6.          Financial Statements.  In regards to any financial statements
delivered to REG at any time with respect to Blackhawk, Blackhawk represents
that the same are true and correct in all material respects, and fairly present
the respective financial conditions of Blackhawk as of the respective dates
thereof, no material adverse change has occurred in the financial condition
reflected therein since the respective dates thereof and no additional
borrowings have been made by Blackhawk since the date thereof other than
borrowing contemplated hereby or approved by REG.

 

6.7.          Leases.  Blackhawk has no interest in any existing leases
(excluding personal property leases where the scheduled lease payments per
calendar year do not exceed $35,000) other than the personal and real property
leases described in Schedule 6.7 attached hereto, which schedule shall be
updated by Blackhawk at the time of any material change in the leases described
therein and which revised schedule shall be promptly furnished to REG.

 

6.8.          Environmental Matters.

 

(a)           (i)  Except as discussed in the environmental reports obtained
prior to the date hereof and delivered to the Senior Lender and REG, to the best
of Blackhawk’s knowledge, the Project, the Property and the operations conducted
thereon do not violate any applicable law, statute, ordinance, rule, regulation,
order or determination of any governmental authority or any restrictive covenant
or deed restriction (recorded or otherwise), including without limitation all
applicable zoning ordinances and building codes, flood disaster laws and
Environmental Laws and regulations; (ii) without limitation of clause (i) above,
to the best of Blackhawk’s knowledge, the Property and the operations conducted

 

17

--------------------------------------------------------------------------------


 

thereon by Blackhawk or any current or prior owner or operator of such real
property or operation, are not in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by any
governmental authority or to any remedial obligations under any Environmental
Laws; (iii) all notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of the
Property, including without limitation past or present treatment, storage,
disposal or release of a hazardous substance or solid waste into the
environment, have been duly obtained or filed; (iv) to the best of Blackhawk’s
knowledge, all Hazardous Materials and solid wastes generated at the Property
have in the past been and shall continue to be transported, treated and disposed
of only by carriers maintaining valid permits under RCRA and any other
Environmental Laws and only at treatment, storage and disposal facilities
maintaining valid permits under RCRA, where required, and any other
Environmental Laws, which carriers and facilities have been and are, to the best
of Blackhawk’s knowledge, operating in compliance with such permits;
(v) Blackhawk has taken reasonable steps necessary to determine, and has
determined, that no Hazardous Materials or solid wastes have been disposed of or
otherwise released and there has been no threatened release of Hazardous
Materials or solid wastes on or to the Property except in compliance with
Environmental Laws; (vi) Blackhawk has no material contingent liability in
connection with any release or threatened release of any Hazardous Materials or
solid wastes into the environment and except as disclosed in the environmental
reports furnished to REG; and (vii) the use which Blackhawk makes or intends to
make of the Property will not result in the unlawful or unauthorized disposal or
other release of any Hazardous Materials or solid wastes on or to the Property. 
The terms “release” and “threatened release” have the meanings specified in
CERCLA, and the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA; provided, however, in the event either CERCLA or
RCRA is amended so as to broaden such meanings, then such broadened meanings
shall apply subsequent to the effective date of such amendment, and provided
further, that, to the extent the laws of any state in which any of the Property
is located establish a meaning for “release”, “solid waste” or “disposal” which
is broader than that specified in either CERCLA or RCRA, such broader meaning
shall apply with regard to the Property.

 

(b)          Blackhawk is in compliance in all material respects with federal,
state, and local Environmental Laws applicable to the Property and has not been
cited for any violation of any federal, state, and local Environmental Laws
applicable to the Property and there has been no “release or threatened release
of a hazardous substance” (as defined by CERCLA) or any other release, emission
or discharge into the environment of any hazardous or toxic substance, pollutant
or other materials from the Property other than as permitted under the
applicable Environmental Law.  All Hazardous Materials and solid wastes
generated at the Property have and shall continue to be disposed of at sites
which maintain valid permits under RCRA and any applicable state or local
Environmental Laws where required.

 

18

--------------------------------------------------------------------------------


 

6.9.          Compliance.  All Improvements shall be performed in accordance
with the Plans and Specifications and all applicable Laws, including, without
limitation, appropriate set back requirements, restrictive covenants and the
requirements of any governmental authority (except where the failure to so
comply would not materially and adversely affect the actual or prospective
business, financial condition or operations of Blackhawk).  Neither the
construction of the Improvements nor the use of the Improvements when completed
as an industrial plant for the production of biodiesel fuel will violate (i) any
Laws (including subdivision, zoning, building, environmental protection and
wetland protection Laws), or (ii) any building permits, restrictions of record
or agreements affecting the Property, the Improvements or any part thereof
(except where such violation would not materially and adversely affect the
actual or prospective business, financial condition or operations of
Blackhawk).  Without limiting the generality of the foregoing, all consents,
licenses and permits and all other authorizations or approvals (collectively,
“Governmental Approvals”) required to complete the Improvements in accordance
with the Plans and Specifications have been obtained or will be obtained prior
to the Closing, except to the extent that failure to obtain any Governmental
Approval would not have a material adverse effect on Blackhawk, the Improvements
and/or the ability of Blackhawk pay and/or perform the Obligations, and all Laws
relating to the development, construction and operation of the Improvements have
been complied with in all material respects and all permits and licenses
required for the operation of the Improvements which cannot be obtained until
such development and construction is completed can be obtained if the
Improvements are completed in accordance with the Plans and Specifications. 
When the Improvements are completed in accordance with the Plans and
Specifications, no building or other improvement will encroach upon any property
line, building line, setback line, side yard line or any recorded or visible
easement (or other easement of which Blackhawk is aware or has reason to believe
may exist) with respect to the Improvements, and the use of the Project will
comply with all requirements of governmental authorities and any restrictive
covenants to which the Property may be subject.

 

6.10.        Brokerage Fees.  No brokerage fees or commissions are payable by or
to any person in connection with this Agreement or the Loan to be disbursed
hereunder.

 

6.11.        No Margin Stock; No Plan Assets.  The Loan is not being made for
the purpose of purchasing or carrying “margin stock” within the meaning of
Regulation G, T, U or X issued by the Board of Governors of the Federal Reserve
System, and Blackhawk agrees to execute all instruments necessary to comply with
all requirements of Regulation U of the Federal Reserve System, as at any time
amended.  Blackhawk is not a party in interest to any plan defined or regulated
under ERISA, and the assets of Blackhawk are not “plan assets” of any employee
benefit plan covered by ERISA or Section 4975 of the Internal Revenue Code.

 

6.12.        Investments.  Blackhawk has no loans or investments in any Person.

 

6.13.        Existing Indebtedness.  Blackhawk has no Indebtedness other than
Permitted Indebtedness and Indebtedness reflected on its most current financial
statements submitted to REG.

 

19

--------------------------------------------------------------------------------


 

6.14.        Insolvency.  After the execution and delivery of the Subordinated
Loan Documents, Blackhawk will not be insolvent within the meaning of the United
States Bankruptcy Code or unable to pay its debts as they mature.

 

6.15.        Taxes.  Blackhawk has filed all required federal, state, local and
other tax returns and has paid, or made adequate provision for the payment of,
any taxes due pursuant thereto or pursuant to any assessment received by
Blackhawk except such taxes, if any, as are being contested in good faith and as
to which adequate reserves have been provided.

 

6.16.        Negative Pledges.  Except as provided in the Senior Loan Documents
and Permitted Liens, Blackhawk is not a party to or bound by any indenture,
contract or other instrument or agreement which prohibits the creation,
incurrence or sufferance to exist of any mortgage, pledge, lien, security
interest or other encumbrance upon any of the Collateral pledged in favor of
REG.

 

SECTION 7.  COVENANTS OF BLACKHAWK.

 

Blackhawk (in addition to and not in derogation of its covenants contained in
any of the other Subordinated Loan Documents) covenants and agrees, from the
date hereof and for so long as the Loan or any portion thereof is outstanding
and unless REG otherwise consents in writing, as follows:

 


7.1.          PROHIBITION OF TRANSFERS AND AMENDMENTS TO BLACKHAWK’S OPERATING
AGREEMENT.  BLACKHAWK SHALL NOT (I) SELL, ASSIGN, TRANSFER OR CONVEY OR FURTHER
ENCUMBER (EXCEPT FOR PERMITTED LIENS) THE PROPERTY OR ANY IMPROVEMENTS OR ANY
RIGHT, TITLE OR INTEREST THEREIN IN ANY WAY WITHOUT PRIOR WRITTEN CONSENT OF
REG, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD FOR EASEMENTS OR
ENVIRONMENTAL DEED RESTRICTIONS REASONABLY REQUIRED IN CONNECTION WITH THE
DEVELOPMENT OF THE PROJECT, OR (II) DISPOSE OF ANY OF THE COLLATERAL WITHOUT THE
PRIOR WRITTEN CONSENT OF REG, EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY
COURSE OF BLACKHAWK’S BUSINESS AND THE DISPOSITION OF OBSOLETE EQUIPMENT NOT
USED OR USEFUL IN BLACKHAWK’S BUSINESS.  EXCEPT AS PROVIDED IN THIS SECTION,
BLACKHAWK SHALL NOT MATERIALLY AMEND ITS OPERATING AGREEMENT, ARTICLES OR
CERTIFICATE OF ORGANIZATION OR ANY OF ITS ORGANIZATIONAL DOCUMENTS WITHOUT THE
PRIOR WRITTEN CONSENT OF REG, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


7.2.          LICENSES AND PERMITS.  BLACKHAWK SHALL OBTAIN AND MAINTAIN ALL
NECESSARY LICENSES AND PERMITS FOR THE OPERATION OF ITS BUSINESS, INCLUDING, BUT
NOT LIMITED TO, THE OPERATION OF THE BIODIESEL PLANT, EXCEPT WHERE THE FAILURE
TO SO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON BLACKHAWK.


 


7.3.          COMPLY WITH REQUIREMENTS.  BLACKHAWK WILL COMPLY PROMPTLY WITH ANY
AND ALL LAWS AND ANY OTHER REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY RELATING
TO THE PROPERTY OR THE IMPROVEMENTS, EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BLACKHAWK.


 


7.4.          INSPECTION.  BLACKHAWK WILL PERMIT REG TO ENTER UPON THE PROPERTY,
INSPECT THE IMPROVEMENTS AND ALL MATERIALS TO BE USED IN THE CONSTRUCTION
THEREOF AND TO


 


20

--------------------------------------------------------------------------------



 


EXAMINE ALL DETAILED PLANS AND SPECIFICATIONS AND SHOP DRAWINGS WHICH ARE OR MAY
BE KEPT AT THE CONSTRUCTION SITE.


 


7.5.          REIMBURSEMENT OF EXPENSES.  BLACKHAWK SHALL PAY ON DEMAND ALL
COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
INVESTIGATION, EXECUTION, DELIVERY, FILING, AND RECORDING OF THE SUBORDINATED
LOAN DOCUMENTS AND THE PURCHASE AGREEMENT FROM AND AFTER FEBRUARY 15, 2008.  IN
ADDITION, BUT NOT AS A LIMITATION, BLACKHAWK WILL PAY:


 

7.5.1.       all reasonable legal fees and expenses, including, without
limitation, the reasonable fees and expenses for services performed by REG’s
counsel and sums advanced in connection with this loan transaction and the
purchase of the Biodiesel Plant from and after February 15, 2008;

 

7.5.2.       all reasonable fees and out-of-pocket expenses of REG in connection
with any litigation, contest, dispute, suit, proceeding or action (whether
instituted by REG, Blackhawk or any other Person) in any way relating to this
Agreement, any of the other Subordinated Loan Documents or Blackhawk’s affairs,
except where REG or Parent has been found to be at fault or liable;

 

7.5.3.       all reasonable fees and out-of-pocket expenses of REG in connection
with any reasonable attempt to enforce any rights of REG against Blackhawk by
virtue of this Agreement or any of the other Subordinated Loan Documents; and

 

7.5.4.       all such costs, expenses and fees shall be payable on demand by REG
to Blackhawk.

 


7.6.          DEFECTS.  BLACKHAWK WILL, UPON DEMAND OF REG, CORRECT (I) ANY
STRUCTURAL DEFECT IN THE IMPROVEMENTS, OR (II) SUBJECT TO THE PROVISIONS OF
SECTION 7.16 BELOW, ANY DEPARTURE FROM THE PLANS AND SPECIFICATIONS NOT APPROVED
BY REG IN WRITING.


 


7.7.          RESTRICTIVE COVENANTS.  BLACKHAWK WILL COMPLY WITH ALL RESTRICTIVE
COVENANTS AFFECTING THE PROPERTY AND/OR THE PROJECT.


 


7.8.          INSURANCE.


 

7.8.1.    Blackhawk at its sole cost and expense shall provide or cause to be
provided and shall keep in force at all times for the benefit of REG, with
respect to the Property and the Project the following insurance coverages:

 

7.8.1.1.       builder’s all-risk completed value, non-reporting form insurance
to cover all development and/or construction work, buildings, improvements and
off-site and on-site materials in an amount equal to the full insurable value of
the Improvements;

 

7.8.1.2.       insurance against loss of or damage to the Building by fire and
other hazards covered by so-called “extended coverage” and such other casualties
and hazards as REG shall require from time to time;

 

7.8.1.3.       insurance against loss or damage by earthquake in a commercially
reasonable amount;

 

21

--------------------------------------------------------------------------------


 

7.8.1.4.       flood insurance in a commercially reasonable amount if the
Property is now or later becomes designated as located in a flood hazard area as
described in the Flood Disaster Protection Act of 1973;

 

7.8.1.5.       comprehensive general public liability insurance against claims
for bodily injury, death or property damage; and

 

7.8.1.6.       such other insurance on the Property and the Project or any
replacements or substitutions thereof, as REG may reasonably require.

 

The policies of insurance required by this paragraph shall be with companies
having at least an A-Class VIII rating by BEST Insurance Reports, and shall be
in forms, amounts, limits and coverages and for such periods and subject to such
deductibles, as REG and/or Fifth Third Bank shall reasonably require from time
to time, and shall insure the respective interests of Blackhawk, Fifth Third
Bank and REG.  Such insurance may not be provided in umbrella policies covering
more than one property without the prior written consent of REG.  Original
policies and renewals thereof (or satisfactory certificates of insurance)
covering the risks provided by this Agreement to be insured against, bearing
satisfactory evidence of payment of all premiums thereon, shall be delivered to
and held by REG.  At least ten (10) days prior to the expiration of each policy
required to be provided by Blackhawk, Blackhawk shall deliver renewal policies
or certificates to REG with appropriate evidence of payment of premiums
therefore.  All insurance policies required by this Agreement shall

 

(1)           include effective waivers by the insurer of all rights of
subrogation against any named insured;

 

(2)           provide that no cancellationor reduction in amount shall be
effective until at least twenty (20) days after receipt by REG of written notice
thereof; and

 

(3)           be reasonably satisfactory in all other respects to REG.

 

Blackhawk shall not permit any activity to occur or condition to exist on or
with respect to the Property or the Project that would wholly or partially
invalidate any of the insurance thereon. Blackhawk shall promptly notify REG of
any material change in coverage under any insurance policy of Blackhawk.

 

7.8.2.       Subject to the Senior Mortgage, Blackhawk irrevocably makes,
constitutes and appoints REG (and all officers, employees or agents designated
by REG) as Blackhawk’s true and lawful attorney-in-fact and agent, with full
power of substitution, for the purpose of making and adjusting claims under such
policies of insurance, endorsing the name of Blackhawk on any check, draft,
instrument or other item of payment of the proceeds of such policies of
insurance and for making all determinations and decisions with respect to such
policies of insurance required above or to pay any premium in whole or in part
relating thereto.  REG, without waiving or releasing any obligation or default
by Blackhawk hereunder, may (but shall be under no obligation to do so) at any
time or times hereafter maintain such action with respect thereto as REG deems
advisable.  All sums disbursed by REG in connection therewith, including
reasonable

 

22

--------------------------------------------------------------------------------


 

attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, on demand, by Blackhawk to REG and shall be additional obligations
hereunder secured by the Subordinated Mortgage and each of the other
Subordinated Loan Documents which secures the Note.  REG agrees not to exercise
the power of attorney granted in this subparagraph 6.8.2 until the occurrence of
an Event of Default.

 

7.8.3.       Subject to the Senior Mortgage, all proceeds of the insurance
required to be obtained by Blackhawk hereunder, other than those relating to the
insurance required under clause 7.8.1.5, shall be paid to REG.  REG may deduct
from such proceeds any expenses, including, without limitation, legal fees,
incurred by it in connection with adjusting and obtaining such proceeds (the
balance remaining after such deduction being hereinafter referred to as the “Net
Insurance Proceeds”), and thereafter REG may, subject to subsection 7.8.4
immediately below, apply such proceeds toward the payment or performance of
Blackhawk’s obligations evidenced by this Agreement, the Note or any other
Subordinated Loan Documents, whether or not such obligations are then due, or
release such proceeds to Blackhawk in accordance with the terms and conditions
of the Subordinated Mortgage.  So long as Blackhawk shall not be in default
hereunder, Blackhawk shall have the right to participate with REG in the
adjustment and compromise of any claims, but the decision of REG in any such
case shall be binding and conclusive upon Blackhawk.

 

7.8.4.       Subject to the Senior Mortgage, in case of any loss covered by
insurance or in case of any damage caused by a taking or exercise of eminent
domain, notwithstanding anything in this Agreement to the contrary, provided
that (i) no Event of Default then exists, (ii) the Maturity Date does not fall
within the six (6) month period following the date of the casualty or taking,
(iii) in REG’s good faith judgment the Improvements can be repaired or restored
prior to the Maturity Date, (iv) REG reasonably determines the restoration of
the Improvements is economically feasible, (v) REG reasonably determines that
Blackhawk’s operation or financial condition will materially benefit from
restoration of the collateral, (vi) Blackhawk is a viable operating entity at
the time the loss occurred, and (vii) Blackhawk deposits with REG the amount of
deficiency, if any, between the estimated cost of (x) restoration or repair and
completion of the Improvements (as determined by REG in its good faith judgment)
and (y) the amount of Net Insurance Proceeds plus the undisbursed proceeds of
the Loan, then REG shall make the Net Insurance Proceeds available to Blackhawk
on the terms and conditions set forth in this Agreement for disbursement of the
Loan, together with such additional terms and conditions as are customary and as
may be reasonably required by REG in the circumstances.  The application of any
insurance proceeds toward the payment or performance of the obligations shall
not be deemed a waiver by REG of its right to receive payment or performance of
the rest of the obligations and the interest thereon in accordance with the
provisions of this Agreement.

 

7.8.5.       To the extent permitted by such policies, in the event of a
foreclosure under the Subordinated Mortgage, the purchaser of Blackhawk’s
interest in the Property and the Project shall succeed to all of the rights of
Blackhawk, including any right to unearned premiums, in and to all policies of
insurance which Blackhawk is required to maintain under this paragraph and to
all proceeds of such insurance.

 

23

--------------------------------------------------------------------------------


 

7.8.6.       If Blackhawk fails to maintain any insurance required hereunder or
under the other Subordinated Loan Documents or fails to provide evidence of such
insurance as required hereunder or under the other Subordinated Loan Documents,
REG may, but shall not be obligated to, purchase such required insurance at
Blackhawk’s expense to protect its interests in the Property and the
Improvements.  This insurance may, but need not, protect Blackhawk’s interests
in the Property and the Improvements.  The coverage that REG purchases shall not
be required to pay any claim that Blackhawk makes or any claim that is made
against Blackhawk in connection with the Property and the Improvements. 
Blackhawk may later cancel any insurance purchased by REG, but only after
providing evidence that Blackhawk has obtained the insurance required hereunder
and under any other Loan Document.  If REG purchases insurance for the Property
and/or the Improvements, Blackhawk will be responsible for the costs of the
insurance, including the insurance premiums, interest thereon from the date of
each such payment or expenditure at the then applicable rate under the Note and
any other charges REG may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  All sums so paid or expended by REG, the interest thereon and the
other charges in connection therewith shall be added to the Loan and shall be
secured by the lien of the Subordinated Mortgage.  The costs of the insurance
obtained by REG may be more than the cost of insurance Blackhawk may be able to
obtain on its own.  Unless REG otherwise agrees in writing, Blackhawk shall pay
to REG the full costs of such insurance, together with the accrued interest
thereon and the other charges in connection therewith.

 

7.8.7.       In addition to the insurance requirements under 7.8.1-7.8.6 of this
Section 7.8, Blackhawk shall maintain all insurance required to be maintained
pursuant to the terms of the Ground Lease and the Senior Mortgage.

 


7.9.          GOVERNMENTAL REQUIREMENTS.  BLACKHAWK WILL COMPLY WITH ALL
ENVIRONMENTAL LAWS AND ALL LAND USE, BUILDING, SUBDIVISION, ZONING, OSHA,
POLLUTION, SALES PRACTICES LAWS, REGULATIONS AND SIMILAR LAWS, RULES, ORDINANCES
AND REGULATIONS PROMULGATED BY ANY GOVERNMENTAL AUTHORITY AND APPLICABLE TO
BLACKHAWK’S BUSINESS, THE PROPERTY, ITS DEVELOPMENT AND CONSTRUCTION OF
IMPROVEMENTS AND THE SALE OR OPERATION THEREOF, EXCEPT WHERE THE FAILURE TO SO
COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BLACKHAWK, THE IMPROVEMENTS, OR BLACKHAWK’S ABILITY TO PAY AND/OR PERFORM THE
OBLIGATIONS.


 


7.10.        ADDITIONAL DOCUMENTS AND INFORMATION.


 

7.10.1.             Reporting Requirements.  Blackhawk shall furnish the
following to REG:

 

7.10.1.1.          Quarterly Statements.  As soon as available and in any event
within forty five (45) days after the end of each fiscal quarter of each fiscal
year of Blackhawk, an unaudited and internally prepared financial statement
certified by Blackhawk’s chief financial officer.

 

7.10.1.2.          Quarterly Covenant Compliance Certificates.  As soon as
available and in any event within forty five (45) days after the end of each
quarter of each fiscal year of Blackhawk, a consolidated compliance certificate,

 

24

--------------------------------------------------------------------------------


 

in the form attached hereto as Exhibit H setting forth (A) a restatement by
reference of each of the representations and warranties contained in Section 5
hereof (or providing detailed information why any such representation or
warranty cannot be restated), and (B) a certification that no Default or Event
of Default exists as of the date of such certificate, or if any Default or Event
of Default exists, providing detailed information concerning the nature of all
existing Defaults or Events of Default, which such compliance certificate shall
be certified by Blackhawk and by Blackhawk’s chief financial officer or
president;

 

7.10.1.3.          Audited Year-End Statements.  As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
Blackhawk, final audited financial statements (as described above but including
a statement of changes in financial position) as of the end of such fiscal year
of Blackhawk, prepared by independent certified accountants reasonably
satisfactory to REG and a copy of any management, operation or other letter or
correspondence from such accountant to Blackhawk in connection therewith;

 

7.10.1.4.          Annual Tax Returns.  As soon as available, but in any event
within one hundred twenty (120) days following the end of each calendar year,
copies of current annual tax returns of Blackhawk;

 

7.10.1.5.          Borrower Reports.  As soon as available, copies of all
reports, financial information and other information which is required to be
distributed to any member under the terms of Blackhawk’s Operating Agreement;
and

 

7.10.1.6.          Other.  Such other information respecting the condition or
operations, financial or otherwise, of Blackhawk or the Improvements, as REG may
reasonably request from time to time.

 

7.11.        Leases, Sale Agreements, and Subordination, Non-Disturbance and
Attornment Agreements.  Without the prior written consent of REG and except for
the Ground Lease, Blackhawk shall not enter into any lease, except for equipment
leases which provide for annual payments not exceeding Thirty-Five Thousand and
00/100 Dollars ($35,000.00).  Without the prior written consent of REG, which
consent may be given or withheld in REG’s reasonable discretion, Blackhawk shall
not enter into any purchase or sale agreement of the Property and/or the
Improvements.  Without the prior written consent of REG, which consent may be
given or withheld in REG’s reasonable discretion, Blackhawk shall not enter into
any subordination, non-disturbance and attornment agreement with respect to its
interest in the Property and/or the Improvements.  Blackhawk shall provide REG
with a copy of any proposed lease, purchase and sale agreement, or
subordination, non-disturbance and attornment agreement no less than forty-five
(45) days prior to the anticipated execution thereof.  Blackhawk shall provide
REG with a certified copy of any fully executed original of any such lease or
purchase and sale agreement promptly following its execution.

 

25

--------------------------------------------------------------------------------


 

7.12.        Restrictions on Blackhawk.

 

7.12.1.             Blackhawk shall not, without REG’s prior written approval,
(i) merge, consolidate, liquidate, terminate or voluntarily dissolve, (ii) make
any loans or gifts, or (iii) pay any loans payable to any Person or entity
affiliated with Blackhawk other than REG and its affiliates.

 

7.12.2.             Blackhawk shall not, nor shall it permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except, so
long as no Default or Event of Default has occurred and is continuing, Blackhawk
may pay dividends or make distributions to its members permitted under the
Senior Loan Documents.

 

7.13.        Encroachments.  Blackhawk shall not permit any Improvements to be
constructed on the Property which would cause an encroachment upon any
easements, rights-of-way or adjoining properties.  When erected, the
Improvements shall be wholly within any building restriction lines however
established.  Blackhawk shall furnish at the request of REG evidence reasonably
satisfactory to REG that Blackhawk is in compliance with this section including
without limitation a survey showing the Improvements erected on the Property are
free from the aforesaid violations.

 

7.14.        Certificates.  Blackhawk shall furnish to REG not later than one
hundred twenty (120) days after the completion of the Improvements (i) a copy of
the original certificate of occupancy issued by the governmental authority
having jurisdiction over the Property and all other necessary consents and
approvals of any governmental boards, bureaus or departments having jurisdiction
over the Property, (ii) all material certificates and approvals of the
appropriate Board of Fire Underwriters or other similar body acting in and for
the locality in which the Property is situated, and (iii) all required licenses
and agreements in respect of any easements extending beyond the boundary lines
of the Property.

 

7.15.        Employee Plans.  Blackhawk shall (i) notify REG promptly of the
establishment of any Plan, except that prior to the establishment of any
“welfare plan” (as defined in Section 3(1) of ERISA) covering any employee of
Blackhawk for any period after such employee’s termination of employment other
than such period required by the Consolidated Omnibus Budget Reconciliation Act
of 1986, or “defined benefit plan” (as defined in Section 3(35) of ERISA), it
will obtain REG’s prior written approval of such establishment; (ii) at all
times make prompt payments or contributions to meet the minimum funding
standards of Section 142 of the Internal Revenue Code of 1986, as amended, with
respect to each Plan; (iii) promptly after the filing thereof, furnish to REG a
copy of any report required to be filed pursuant to Section 103 of ERISA in
connection with each Plan for each Plan year, including but not limited to the
Schedule B attached thereto, if applicable; (iv) notify REG promptly of any
“reportable event” (as defined in Section 4043 of ERISA) or any circumstances
arising in connection with any Plan which might constitute grounds for the
termination thereof by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer the Plan, the initiation of any audit or inquiry by the Internal
Revenue Service or the Department of Labor of any Plan or
transaction(s) involving or related to any Plan, or any “prohibited 
transaction” as defined in Section 

 

26

--------------------------------------------------------------------------------


 

406 of ERISA or Section 4975(c) of the Internal Revenue Code of 1986, as
amended; (v) notify REG prior to any action that could result in the assertion
of liability under Subtitle E of Title IV of ERISA caused by the complete or
partial withdrawal from any multiemployer plan or to terminate any defined
benefit plan sponsored by Blackhawk; and (vi) promptly furnish such additional
information concerning any Plan as REG may from time to time reasonably request.

 

7.16.        Construction; Change Orders.  All construction and development
shall be performed by Blackhawk in all material respects in accordance with the
Plans and Specifications, appropriate set back requirements, any restrictive
covenants and the requirements of any governmental authority, and the
anticipated use to which the Improvements will be put will comply with all
requirements of governmental authorities and any restrictive covenants to which
the Property may be subject.  Except as specifically permitted by this Section,
no plans and specifications shall be utilized and no changes shall be made in
the Plans and Specifications referred to herein, unless first approved by REG in
writing, and any other party where approval may be required by REG; provided
however, that Blackhawk may make changes to the Plans and Specifications without
REG’s approval if (i) Blackhawk notifies REG in writing of such change within
forty-eight (48) hours thereafter; (ii) Blackhawk obtains the approval of all
parties whose approval is required, including the Project General Contractor,
the Project Addition General Contractor and any Governmental Authority to the
extent approval from such parties is required; (iii) sufficient funds are
available in the Budget line items affected by the change; (iv) the structural
integrity of the Improvements is not impaired; (v) no substantial change in
architectural appearance is effected; (vi) the performance of the mechanical,
electrical, and life safety systems of the Improvements is not adversely
affected; and (vii) the cost of or reduction resulting from any one such change
does not exceed $50,000 and the aggregate change in cost of all such changes
does not exceed $250,000. For the purposes of computing such “aggregate change
in cost,” pursuant to clause (vii), increases shall be added to, rather than
netted against, decreases. Blackhawk shall promptly furnish to REG and the
Inspecting Engineer, copies of all change orders, regardless of whether REG’s
approval is required.

 

7.17.        No Modifications.  Except as expressly permitted under Section 7.16
immediately above, Blackhawk shall not amend, modify or terminate any
Construction Document or waive any rights with respect thereto, without REG’s
prior written consent.  Blackhawk shall not amend, modify or terminate any
Operation Document or the Ground Lease without REG’s prior written consent,
which consent shall not be unreasonably withheld , conditioned or delayed.

 

7.18.        Conduct of Business.  Blackhawk shall maintain in full force and
effect (a) its organizational existence, good standing and right to transact
business in those states in which it is now or may hereafter be doing business,
and (b) all licenses, permits, registrations, bonds, franchises, leases,
patents, contracts and other rights necessary to the operation of the Biodiesel
Plant or to the profitable conduct of its business, including, without
limitation, all notices, permits or licenses, if any, filed or obtained with
regard to compliance with Environmental Laws, except where the failure to do any
of the foregoing would not have a material adverse effect on Blackhawk, the
Project or Blackhawk’s ability to pay and/or perform the Obligations.  Blackhawk
shall engage in

 

27

--------------------------------------------------------------------------------


 

no business other than the production, processing, transportation, marketing or
distribution of biodiesel or by-products of the production thereof or the
ownership, leasing, construction or operation of biodiesel facilities and
business incidental thereto.

 

7.19.        Hazardous Substances.  Blackhawk shall not cause a release,
omission or discharge of any Hazardous Substances in excess of amounts thereof
permitted pursuant to applicable Environmental Laws.

 

7.20.        Notice.  If Blackhawk shall receive any of the following:

 

7.20.1.             notice that any violation of any Law or Environmental Law
may have been committed or is about to be committed by Blackhawk or otherwise
affecting the Improvements, or

 

7.20.2.             notice that any administrative or judicial complaint or
order has been filed or is about to be filed against Blackhawk or the
Improvements alleging violations of any Environmental Law or requiring Blackhawk
to take any action in connection with the release or threatened release of
hazardous substances or solid waste into the environment, or

 

7.20.3.             notice from a federal, state, or local governmental agency
or private party alleging that Blackhawk may be liable or responsible for costs
associated with a response to or cleanup of a release or disposal of a Hazardous
Materials or solid waste into the environment or any damages caused thereby,
including without limitation any notice that Blackhawk is a “potentially
responsible party” as defined by CERCLA, or

 

7.20.4.             notice under any Construction Document that Blackhawk is in
default thereunder, or

 

7.20.5.             notice under any Operation Document that Blackhawk is in
default thereunder, or

 

7.20.6.             notice under the Ground Lease that Blackhawk is in default
thereunder, or

 

7.20.7.             notice of any default under any of the Grants or any
agreement executed in connection therewith, or

 

7.20.8.             notice of any default under the Senior Mortgage,

 

then Blackhawk shall provide REG with a copy of such notice within five (5) days
of Blackhawk’s receipt thereof.  In addition, Blackhawk shall give prompt notice
in writing to REG of any breach of any of the representations, warranties or
covenants in this Agreement or the other Subordinated Loan Documents or any
development or the occurrence of any event, financial or otherwise, which
constitutes a Default or Event of Default or which constitutes a material
default under any other agreement to which Blackhawk is a party or which may or
shall materially and adversely affect the business, properties or affairs of
Blackhawk or its ability to pay and perform its obligations under this Agreement
or the other Subordinated Loan Documents.

 

28

--------------------------------------------------------------------------------


 

7.21.        Litigation.  Blackhawk shall advise REG within five (5) Business
Days, in writing, of any actions, suits or proceedings brought against it prior
to full payment of the Note, where the amount in dispute is in excess of
$50,000.

 

7.22.        Other Indebtedness.  Blackhawk shall not incur any Indebtedness
other than the Permitted Indebtedness.

 

7.23.        Inspection.

 

7.23.1.             REG, or any person designated by REG, shall have the right,
from time to time hereafter, to call at Blackhawk’s place or places of business
(or any other place where the collateral or any information relating thereto is
kept or located) during reasonable business hours, without hindrance or delay,
(i) to inspect, audit, check and make copies of and extracts from Blackhawk’s
books, records, journals, orders, receipts, correspondence and other data
relating to Blackhawk’s business or to any transactions between the parties
hereto and whether such items or data are maintained in accordance with
Blackhawk’s standard operating procedures or pursuant to this Agreement, (ii) to
verify such matters concerning the collateral as REG may consider reasonable
under the circumstances, (iii) to discuss the affairs, finances and business of
Blackhawk with any officers, employees or directors of Blackhawk, and (iv) to
inspect the real property of Blackhawk, and any books, records, journals,
orders, receipts, correspondence, notices, permits or licenses, with regard to,
among other things, compliance with Environmental Laws.  Blackhawk will deliver
to REG, within five (5) days of request therefore, any instruments necessary to
obtain records from any person maintaining the same.

 

7.23.2.             REG may inspect (i) the construction of the Improvements,
the Property and all materials used or held in storage on site to be used in the
construction of the Improvements, (ii) the Plans and Specifications, (iii) the
construction disbursements, and (iv) such other matters, documents and
information as REG deems reasonably necessary or desirable.  REG’s inspection of
the Property and the Improvements and such other matters, documents and
information is solely for its own benefit in administering this Agreement.  Such
inspection may not be relied upon by any other party, person or entity.

 

7.24.        As-Built Survey.  Upon completion of the Project, Blackhawk shall
provide REG with an “as-built” survey of the Property showing the dimensions and
boundaries of the Property, the area of the Property in square feet; any
then-existing improvements, including without limitation, the Project, fences,
set-back lines, encroachments, roads, paths, driveways, rights of way, easements
and other matters of interest to REG with courses and distances so as to permit
a verbal description of the Properties and of any other item noted on the
survey, all of which shall be reasonably acceptable to REG and the Title
Company.  The survey shall be in compliance with the minimum standards as
adopted by the American Land Title Association and the American Congress on

 

29

--------------------------------------------------------------------------------


 

Surveying and Mapping (2005), with a certificate of the surveyor and such
additional requirements as REG may reasonably request.

 

7.25.        Capital Expenditures.  Commencing upon the final completion of the
Project Addition, Blackhawk shall not make Capital Expenditures which exceed
$300,000 during any fiscal year of Blackhawk without the prior written consent
of REG.

 

7.26.        Collateral Appraisal.  Upon reasonable request of REG, Blackhawk
shall, at Blackhawk’s expense, provide to REG an appraisal of the Collateral by
a third-party appraiser reasonably acceptable to REG, provided, that so long as
no Default or Event of Default has occurred and is continuing, REG shall not
request such appraisal of Collateral more than once per calendar year.

 

7.27.        Liens and Security Interests.  Blackhawk shall not create or suffer
to exist any lien, security interest or other charge or encumbrance, or any
other type of preferential arrangement, upon or with respect to any of the
Collateral, whether now owned or hereafter acquired, except for Liens in favor
of REG and Permitted Liens.

 

7.28.        Restricted Investments.  Blackhawk shall not make or permit to
exist any loans or advances to or any other investment in any Person (including
any shareholders of Blackhawk or any Affiliates), except investments in
(i) interest-bearing United States Government obligations, (ii) prime commercial
paper rated AAA by Standard and Poor’s or Prime P-1 by Moody’s Investor
Service, Inc., (iii) agreements involving the sale and guaranteed repurchase of
United States Government securities, or (iv) any other investments for which REG
has given its prior written consent.

 

7.29.        Payment of Taxes.  Blackhawk shall pay and discharge, before they
become delinquent, all taxes, assessments and other governmental charges imposed
upon it, its properties, or any part thereof, or upon the income or profits
therefrom and all claims for labor, materials or supplies which if unpaid might
be or become a lien or charge upon any of its property, except such items as it
is in good faith appropriately contesting and as to which adequate reserves have
been provided to REG’s satisfaction.

 

7.30.        Maintenance of Properties and Leases.  Blackhawk shall
(i) maintain, preserve and keep its properties, including, without limitation,
the Collateral, and every part thereof in good repair, working order and
condition (except for such properties as Blackhawk in good faith determines are
not useful in the conduct of its business), (ii) from time to time make all
necessary and customary property repairs, renewals, replacements, additions and
improvements thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, and (iii) maintain all leases of real or personal
property in good standing, free of any defaults by Blackhawk thereunder.

 

7.31.        Material Contracts.  Blackhawk shall not enter into any material
contract related to the construction or operation of the Biodiesel Plant without
the prior written consent of REG which consent shall not be unreasonably
withheld, conditioned or delayed..

 

30

--------------------------------------------------------------------------------


 

SECTION 8.  EVENTS OF DEFAULT AND REMEDIES.

 

8.1.          Events of Default.

 

The following shall constitute Events of Default hereunder:

 

(a)           If Blackhawk shall fail to pay any sum due and owing under the
Note on the date each such amount becomes due and payable or if Blackhawk shall
fail to pay any other monetary obligation hereunder or under any of the other
Subordinated Loan Documents on the date each such amount becomes due and
payable, and such failure continues for a period of five (5) Business Days after
said amount was due.

 

(b)           If Blackhawk breaches or fails to comply with any covenant made by
it in this Agreement or in any of the other Subordinated Loan Documents, (other
than a failure which would be an Event of Default under another subsection of
this Section 8.1), which breach or failure to comply is not cured to REG’s
satisfaction within thirty (30) days following written notice from REG of such
breach or failure to comply with such covenant; provided, however REG may
exercise its setoff rights during such cure period; provided further, that if
such breach or failure to comply (i) is incurable, (ii) results in a lien that
has priority over REG’s lien in the Collateral and the priority of REG’s lien is
not fully insured over such prior lien by REG’s title policy, or (iii) if the
Blackhawk has committed any fraud or conversion as to such Collateral or
misrepresentation as to the value or condition of such Collateral, REG need not
provide the Blackhawk with any notice of or right to cure such breach or failure
to comply.

 

(c)           If at any time any representation or warranty made by Blackhawk
herein or in any of the Subordinated Loan Documents, shall be materially
incorrect, and any such materially incorrect representation or warranty could
reasonably be expected (in REG’s sole discretion) to have a material adverse
effect on Blackhawk, the Improvements and/or the ability of Blackhawk to pay
and/or perform the Obligations, which breach or failure is not cured to REG’s
satisfaction within thirty (30) days following written notice from REG of such
breach or failure.

 

(d)           If any default or event of default shall exist under any of the
Subordinated Loan Documents other than this Agreement and such default or event
of default shall continue beyond any applicable grace or cure periods.

 

(e)           If the construction of the Improvements is not carried on with
reasonable dispatch, and materially in accordance with the Schedule of
Construction, or at any time be discontinued for a period of ten
(10) consecutive Business Days provided, however, this paragraph shall not apply
to Unavoidable Delays.

 

31

--------------------------------------------------------------------------------


 

(f)            If Blackhawk, other than as herein provided, executes any
security agreement, chattel mortgage or other instrument creating a security
interest in any materials, fixtures or articles intended to be incorporated in
the Improvements or the appurtenances thereto, or in any articles of personal
property placed in the Improvements, or files or permits the filing of a
financing statement publishing notice of such security interest, or if any of
such materials, fixtures or articles are not purchased so that the ownership
thereof will vest unconditionally in Blackhawk on delivery at the Property, or
if Blackhawk does not promptly produce to REG upon demand the contracts, bills
of sale, statements, receipted vouchers or agreements, or any of them, under
which Blackhawk claims title to such materials, fixtures or articles.

 

(g)           If Blackhawk defaults beyond any applicable grace or cure period
under the terms of any other indebtedness of Blackhawk, and such default could
reasonably be expected to have a material adverse effect on Blackhawk, the
Improvements, and/or Blackhawk’s ability to pay and/or perform the Obligations.

 

(h)           If Blackhawk assigns this Agreement or any interest herein, or if
the Property and/or the Improvements is conveyed, assigned, mortgaged, pledged
or encumbered in any way other than as herein provided without the prior written
consent of REG.

 

(i)            If a lien or claim of lien in excess of $50,000 for the
performance of work or the supply of materials to be filed against the Property
or the Improvements and remains unsatisfied for a period of fifteen (15) days
after the date of filing thereof, provided that Blackhawk may cure this default
by escrowing an amount equal to 125% of the amount of such claim with REG.

 

(j)            If Blackhawk shall generally not pay its material debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; if
any proceeding shall be instituted by Blackhawk seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or similar official for it or for any substantial part of its
property; if any proceeding shall be instituted against Blackhawk seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
its or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or similar official for it or for any
substantial part of its property and any such proceeding is not dismissed within
sixty

 

32

--------------------------------------------------------------------------------


 

(60) days; or if Blackhawk shall take any action to authorize any of the actions
set forth in this subsection (j).

 

(k)           If any judgment or order, singly or in the aggregate, for the
payment of money in excess of $100,000 shall be rendered against Blackhawk or
any of its assets and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) there shall be
any period of fifteen (15) consecutive days during which a stay of enforcement
of such judgment or order by reason of a pending appeal or otherwise, shall not
be in effect.

 

(l)            If any provision of any Loan Document after delivery thereof
shall for any reason cease to be valid and binding on Blackhawk, or Blackhawk
shall so state in writing; or the Subordinated Mortgage after delivery thereof
to REG shall for any reason, except to the extent permitted by the terms
thereof, cease to create a valid and perfected priority lien and security
interest in any of the Collateral purported to be covered thereby subject only
to the Senior Mortgage, except to the extent due solely to the negligence or
intentional misconduct of REG or any affiliate of REG.

 

(m)          Any challenge, whether by litigation or otherwise, shall be
asserted against the validity of this Agreement, the development of the Project
or any of the transactions carried out pursuant to any of them, including,
without limitation, a claim that Blackhawk has no authority to enter into them,
or that such transaction violate any federal, state or municipal constitution,
charter, law, ordinance, regulation, resolution or rule, or any court order, and
such challenge shall not be dismissed or resolved within sixty (60) days
following the date on which Blackhawk first becomes aware of such challenge.

 

(n)           If notice is given to REG purporting to terminate the operation of
the Subordinated Mortgage as security for future advances and/or future
obligations.

 

(o)           If (i) there shall occur any default or event of default under the
Ground Lease which could reasonably be expected to lead to a termination of the
Ground Lease, and such default or event of default shall continue beyond any
applicable grace or cure periods, or (ii) there shall occur any termination of
such Ground Lease.

 

(p)           If (i) Blackhawk shall receive a notice from Project General
Contractor or Project Addition General Contractor that it intends to stop work
or terminate the General Construction

 

33

--------------------------------------------------------------------------------


 

Contract or Project Addition General Construction Contract, as applicable due to
Blackhawk’s breach of or failure to perform under the General Construction
Contract or Project Addition General Construction Contract, as applicable,
including, without limitation, failure to make payment, and Blackhawk fails to
cure such breach or failure to perform within seven (7) days after receipt of
such notice, or (ii) there shall occur any other default or event of default
under the General Construction Contract or Project Addition General Construction
Contract which is not waived by applicable contractor and such default or event
of default shall continue beyond any applicable grace or cure periods.

 

(q)           If there shall occur any default or event of default under the
Equipment Purchase and Sale Agreement which is not waived by De Smet and such
default or event of default shall continue beyond any applicable grace or cure
periods, or any termination of such Equipment Purchase and Sale Agreement.

 

(r)            If there shall occur any default or event of default under any of
the Operation Documents which default or event of default is not waived, and
such default or event of default shall continue beyond any applicable grace or
cure periods, or any termination of any such Operation Documents.

 

(s)           If there shall occur any default or event of default under any of
the Senior Loan Documents or any agreement executed in connection with the
Senior Loan Documents, and such default or event of default shall continue
beyond any applicable grace or cure periods, or if the IFA Guaranty is revoked,
terminated or otherwise cancelled by the IFA for any reason.

 

(t)            If there shall occur any default or event of default under any
agreement executed by Blackhawk and the DCEO in connection with the Renewable
Fuels Grant, and such default or event of default shall continue beyond any
applicable grace or cure periods, or if the Renewable Fuels Grant is revoked,
terminated or otherwise cancelled by the DCEO for any reason.

 

(u)           If there shall occur any default or event of default under any
agreement executed in connection with the Economic Development Programming
Assistance Grant, including without limitation (i) the Company/Local Agency
Agreement or (ii) the State/Local Joint Agreement, and such default or event of
default shall continue beyond any applicable grace or cure periods, or if the
Economic Development Programming Assistance Grant is revoked, terminated or
cancelled for any reason, including, without limitation, the failure of
Blackhawk to submit any reports required in connection with the Economic
Development Programming Assistance Grant.

 

34

--------------------------------------------------------------------------------


 

(v)           If there shall occur any default or event of default under any
agreement executed in connection with the CDBG Grant, and such default or event
of default shall continue beyond any applicable grace or cure periods, or if the
CDBG Grant is revoked, terminated or otherwise cancelled by the City of Danville
for any reason, and such default has a material adverse effect on Blackhawk, the
Project, and or the ability of Blackhawk to pay and/or perform the Obligations.

 

(w)          If there shall occur any default or event of default under any
agreement executed in connection with either of the TARP Grants, and such
default or event of default shall continue beyond any applicable grace or cure
periods, or if either of the TARP Grants are revoked, terminated or otherwise
cancelled by either the IDOT or the City of Danville for any reason, and such
default has a material adverse effect on Blackhawk, the Project, and or the
ability of Blackhawk to pay and/or perform the Obligations.

 

(x)            If there is a Change of Control of Blackhawk.

 

Notwithstanding the foregoing, no Event of Default may be declared or shall be
deemed to exist or be continuing if the events which would otherwise constitute
an Event of Default are primarily attributable to the negligence or intentional
misconduct of REG or an affiliate of REG or a failure by REG or an affiliate of
REG to operate the Biodiesel Plant substantially in accordance with the terms of
any management and operational services agreement or similar agreement between
Blackhawk and REG or an affiliate of REG.

 

8.2.     Remedies.  Upon the occurrence of any Event of Default and in addition
to all remedies conferred upon REG by law or in equity, by the terms of the
Subordinated Loan Documents, or by the terms of any other documents serving as
security for Blackhawk’s indebtedness, REG may pursue any one or more of the
following remedies:

 

(a)           To cancel this Agreement by written notice to Blackhawk, in which
event REG shall be fully released and relieved of all obligations and
liabilities to Blackhawk under this Agreement.

 

(b)           To institute appropriate proceedings to specifically enforce
performance hereof.

 

35

--------------------------------------------------------------------------------


 

(c)           To take immediate possession of the Project and Blackhawk’s
leasehold interest in the Property, as well as all other property to which any
right, title or interest is owned or leased by Blackhawk (and in which REG has a
security interest) as is necessary to fully complete all on-site and off-site
improvements contemplated to be developed and/or constructed under this
Agreement.

 

(d)           To appoint a receiver as a matter of strict right without regard
to the solvency of Blackhawk for the purpose of preserving the property above
described, preventing waste, and to protect all rights accruing to REG by virtue
of this Agreement, or under the Subordinated Loan Documents and expressly to
make any and all further improvements, whether on-site or off-site, as may be
determined by REG for the purpose of completing the Project in accordance with
this Agreement.  All expense incurred in connection with the appointment of said
receiver, or in protecting, preserving, or improving the Property or the
Project, shall be chargeable against Blackhawk and shall be enforced as a lien
against the Property and the Project.

 

(e)           To accelerate maturity of the Subordinated Mortgage, and/or the
Note, and demand payment of the principal sums due thereunder with interest,
advances, and costs, and in default of said payment or any part thereof, to
exercise the power of sale if given and available, and pursue its other rights
and remedies under the Subordinated Mortgage or the other Subordinated Loan
Documents.

 

(f)            To foreclose and to enforce collection of such payment by
foreclosure under the Subordinated Mortgage, and/or other appropriate action in
any court of competent jurisdiction.

 

(g)           Upon or after the occurrence and during the continuation of any
Event of Default, REG is hereby authorized at any time and from time to time,
without notice to the Blackhawk (any such notice being hereby waived by the
Blackhawk), to set-off and apply any indebtedness at any time owing by REG to or
for the credit or the account of the Blackhawk against any and all of the
obligations of Blackhawk to REG irrespective of whether or not REG shall have
made any demand under this Agreement or the other Subordinated Loan Documents
and although such obligations may be unmatured.  The rights of REG hereunder are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which REG may have.

 

(h)           Blackhawk shall permit REG, if REG so elects in its sole
discretion, to pay or perform Blackhawk’s Obligations hereunder or under the
other Subordinated

 

36

--------------------------------------------------------------------------------


 

Loan Documents or any other agreement to which Blackhawk is a party or by which
it is bound, and shall reimburse REG, on demand, or, if REG so elects, by REG
making either (i) an Advance on Blackhawk’s behalf, which Advance and interest
thereon at the Default Rate from the date of the Advance until paid in full
shall be secured by the Subordinated Mortgage, or (ii) setting off any such
amount against any amount owed by REG to Blackhawk, for all amounts expended by
or on behalf of REG in connection therewith and all reasonable costs and
expenses incurred by or on behalf of REG in connection therewith.

 

The remedies and rights of REG shall be cumulative and not exclusive of any
other remedies of REG under any other provision of this Agreement or under any
other instrument or at law or in equity.  REG shall be privileged and have the
absolute right to resort to any one or more, or all of said remedies, none to
the exclusion of the others, concurrently or successively, in such order, as REG
may select.

 

SECTION 9.  GENERAL CONDITIONS.

 

The following conditions shall be applicable throughout the terms of this
Agreement:

 

9.1           Waiver.  Waiver of any provision of this Agreement shall not be
deemed a waiver of future compliance therewith and such provision shall remain
in full force and effect.

 

9.2          Form Satisfactory.  Not in any way in limitation of any other
provision of this Agreement, all proceedings taken in connection with the
transactions provided herein, all documents required or contemplated by this
Agreement, the designation of the persons responsible for the preparation and
execution thereof, and the form or policies of insurance and the issuers thereof
shall be reasonably satisfactory to REG.

 

9.3          Notices.  Any notice, request, demand, consent, confirmation or
other communication hereunder shall be in writing and delivered (a) in person,
by messenger or overnight courier, (ii) by registered or certified mail, return
receipt requested and postage prepaid, or (iii) by facsimile, to the applicable
party at its address or facsimile number set forth below, or at such other
address or facsimile number as such party hereafter may designate as its address
for communications hereunder by notice so given.

 

37

--------------------------------------------------------------------------------


 

If to Blackhawk:

Blackhawk Biofuels, LLC

 

Attention: Ron Mapes

 

22 South Chicago Avenue

 

Freeport, Illinois 61032-4230

 

Facsimile: (815) 235-4727

 

 

With copy to:

Lindquist & Vennum PLLP

 

Attention: Dean R. Edstrom

 

4200 IDS Center

 

80 South Eighth Street

 

Minneapolis, Minnesota 55402

 

Facsimile: (612) 371-3207

 

 

If to REG:

REG Ventures, LLC

 

Attention: Jeffrey Stroburg

 

416 S. Bell Avenue

 

P.O. Box 888

 

Ames, Iowa 50010

 

Facsimile: (515) 239-8009

 

 

With copy to:

Wilcox Polking Gerken Schwarzkopf & Copeland, P.C.

 

Attention: John A. Gerken

 

115 E. Lincolnway Street, Suite 200

 

Jefferson, Iowa 50129

 

Facsimile: (515) 386-8531

 

Such notices and communications shall be deemed delivered upon receipt (or
refusal to accept delivery) provided that all notices and communications sent by
facsimile shall also be evidenced by the facsimile machine’s confirmation
identifying the recipient’s facsimile number and transmission and provided
further that all notices or other communications sent by facsimile shall also be
delivered by another means permitted by under this Section.

 

9.4          No Oral Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in

 

38

--------------------------------------------------------------------------------


 

writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

9.5          Additional Remedies.  The remedies herein provided shall be in
addition to and not in substitution for the rights and remedies which would
otherwise be vested in REG in any Loan Document or in law or in equity, all of
which rights and remedies are specifically reserved by REG.  The remedies herein
provided or otherwise available to REG shall be cumulative and may be exercised
concurrently.  The failure to exercise any of the remedies herein provided shall
not constitute a waiver thereof nor shall use of any of the remedies hereby
provided prevent the subsequent or concurrent resort to any other remedy or
remedies.  It is intended that all remedies herein provided for or otherwise
available to REG shall continue and be each and all available to REG until all
sums due it by reason of this Agreement have been paid to it in full and all
obligations incurred by it in connection with the construction or operation of
the Improvements have been fully discharged without loss or damage to REG.

 

9.6          No Partner.  REG is not a partner with Blackhawk or any other party
in the building or operation of the Improvements.  REG shall not in any way be
liable or responsible by reason of the provisions hereof, or otherwise, for the
payment of any claims growing out of the building or operation of any
Improvements.

 

9.7          Terminations and Satisfactions. Upon conversion of the Note or
satisfaction of the Obligations, REG agrees to promptly file, or cause to be
filed, appropriate termination statements and satisfactions and/or releases with
respect to its security interests and mortgages with the applicable state or
local governmental authorities.

 

9.8          The Subordinated Mortgage and Security Agreement as Security.  The
Subordinated Mortgage and Security Agreement shall constitute security for all
monies advanced by REG and all obligations incurred by REG in excess of the Loan
advanced or incurred by REG pursuant to the authority of this Agreement; and all
such monies advanced and obligations incurred shall constitute a lien upon
Blackhawk’s interest in the Property and Improvements secured by the
Subordinated Mortgage and Security Agreement, and recovery therefor may be had
by REG upon the Subordinated Mortgage and Security Agreement in addition to all
other remedies herein granted to REG.

 

9.9          Usury Savings.  Notwithstanding any provisions herein or in any
other Loan Document, the total liability of Blackhawk for any payments of
interest or in the nature of interest shall not exceed the limits imposed by the
usury laws of the State of

 

39

--------------------------------------------------------------------------------


 

Iowa.  In the event that such payment is paid by Blackhawk or received by REG,
then such excess sum shall be credited as a payment of principal, unless
Blackhawk shall notify REG, in writing, that they elect to have such excess sum
returned forthwith.  Such return or credit shall not cure or waive any Event of
Default under this Agreement, the Subordinated Mortgage or any other
Subordinated Loan Document.

 

9.10        Additional Documents.  Blackhawk agrees upon demand to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Property or the
Improvements) as may be reasonably required by REG to secure the Note, to
confirm the lien of the Subordinated Mortgage, or any other applicable
Subordinated Loan Document, or to otherwise create, evidence, assure or enhance
REG’s rights and remedies under, or as contemplated by, the Subordinated Loan
Documents or at law or in equity.  All of said documents shall be in form and
substance prepared by or reasonably acceptable to REG. REG agrees to enter into
such further and additional agreements, including subordination agreements, and
take such other actions as may be reasonably requested to document and
consummate a Senior Loan in favor of the Senior Lender or any Replacement
Lender.

 

9.11        Binding Effect; Continuing Agreement.  The terms, conditions,
covenants, agreement, powers, privileges, notices and authorizations herein
contained shall extend to, be binding upon and available to the heirs,
executors, administrators, successors and, to the extent permitted hereunder,
the assigns of each of the respective parties hereto.  Notwithstanding the
foregoing, Blackhawk shall not, without the prior written consent of REG, assign
or transfer voluntarily or by operation of law this Agreement.  An assignment or
transfer in violation of this provision shall be invalid and of no force or
effect.  Blackhawk’s obligations, covenants, representations and warranties
hereunder shall continue for so long as Blackhawk has any obligations
outstanding to REG, or REG has any lien on any property of Blackhawk.  This
Agreement shall not be construed for or against any of the parties hereto,
regardless of whether any party was more responsible for its preparation.

 

9.12        Governing Law.  This Agreement and each transaction consummated
hereunder shall be deemed to be made under the laws of the State of Iowa and
shall be construed in accordance with and governed by the laws of such State
without regard to conflicts of laws principles.

 

9.13        Headings.  The titles and headings of the paragraphs of this
Agreement have been inserted for convenience of reference only and are not
intended to summarize or otherwise describe, limit, modify or expound upon the
subject matter of such paragraphs.

 

40

--------------------------------------------------------------------------------


 

9.14        REG’s Discretion.  Any condition of this Agreement which requires
the submission of evidence of the existence or non-existence of a specified fact
or facts implies as a condition the existence or non-existence, as the case may
be, of such fact or facts and REG shall, at all time, be free independently to
establish to its satisfaction and in its reasonable discretion such existence or
non-existence.  Except as otherwise expressly provided in this Agreement,
whenever REG’s judgment, consent or approval is required hereunder for any
matter, or REG shall have an option or election hereunder, such judgment, the
decision as to whether or not to consent to or approve the same or the exercise
of such option or election shall be in the reasonable discretion of REG.

 

9.15        Consent to Forum.  As part of the consideration for new value this
day received, Blackhawk hereby consents to the jurisdiction of any state court
located within Des Moines, Polk County, Iowa or the United States District
Court, Southern District of Iowa, in Des Moines, Iowa, and waives any personal
service of any and all process upon Blackhawk and consents that all such service
of process be made by certified or registered mail directed to Blackhawk at the
address set forth in the preliminary statements hereof, and service so made
shall be deemed to be completed upon actual receipt thereof.  Nothing contained
herein should be deemed to affect the parties’ right to remove to Federal Court
within the Southern District of Iowa.  Blackhawk waives any objection to
jurisdiction and venue of any action instituted against Blackhawk as provided
herein and agrees not to assert any defense based on lack of jurisdiction or
venue.  Nothing in this section shall affect the right of REG to serve legal
process in any other manner permitted by law or affect the right of REG to bring
any action or proceeding against Blackhawk in the courts of any other
jurisdictions.

 

9.16        Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, AND
AS SEPARATELY BARGAINED FOR CONSIDERATION TO REG, BLACKHAWK HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY (WHICH REG ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES, ANY OF THE SUBORDINATED LOAN DOCUMENTS OR REG’S CONDUCT IN RESPECT OF ANY
OF THE FOREGOING.

 

9.17        Counterparts.  This Agreement may be executed in counterparts, any
one of which shall be deemed an original, and all of which taken together shall
be treated as one document.

 

IMPORTANT.  READ BEFORE SIGNING, THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING

 

41

--------------------------------------------------------------------------------


 

ARE ENFORCEABLE.  NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN
CONTRACT MAY BE LEGALLY ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT
ONLY BY ANOTHER WRITTEN AGREEMENT.

 

[SIGNATURES ON FOLLOWING PAGE]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, REG and Blackhawk have executed this Agreement on the date
first above written.

 

 

BLACKHAWK BIOFUELS, LLC,

 

REG VENTURES, LLC,

 

 

 

a Delaware limited liability company

 

an Iowa limited liability company

 

 

 

 

 

 

By

    /S/ Ronald L. Mapes

 

By

    /S/ Daniel J. Oh

           Ronald L. Mapes, Chair

 

            Daniel J. Oh, President

 

SUBORDINATED LOAN SIGNATURE PAGE

 

43

--------------------------------------------------------------------------------


 

Schedule 6.2 to Subordinated Loan Agreement

 

Threatened claim by Stephenson County against Blackhawk Biofuels, LLC in letter
dated April 22, 2008 by Frank Cook, Attorney at Law, on behalf of Stephenson
County.

 

44

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Leased Premises

 

A tract of land being part of the Northwest Quarter of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois and also part of Chs’ Leverenz First Addition to the City of Danville,
Vermilion County, Illinois, Edward C. Lamm’s Addition to Danville, Illinois and
Fred Stebe’s Addition to the City of Danville, Vermilion County, Illinois as all
3 subdivisions are recorded in the Vermilion County Recorder’s Office, and also
the vacated public Right-of-Ways for Section Street, Short Street, Anderson
Street, Harrison Street and the public alleys per City of Danville, Illinois
Ordinance Number 8499, recorded as Document Number 06-12386 in said Vermilion
County Recorder’s Office, described as follows, with bearings on a local datum:

 

Beginning at the Northeast corner of Lot 1 in said Chs’ Leverenz First Addition,
proceed North 88° 26' 08" East along an Easterly extension of the North line of
said Lot, 24.06 feet to the Westerly Right-of-Way line of the former C. & E. I.
Railroad; thence South 23° 16' 43" East along said Westerly Right-of-Way line of
the former C. & E. I. Railroad, 96.74 feet to the East Right-of-Way line of
Anderson Street; thence South 2° 27' 08" West along said East Right-of-Way line
of Anderson Street, 75.37 feet to an Easterly extension of the South line of
said Lot 1; thence South 88° 25' 51" West along said extension of the South
line, 66.16 feet to the Southeast corner of said Lot 1; thence South 2° 27' 08"
West along a Southerly extension of the East line of said Lot, 50.12 feet to the
Northeast corner of Lot 1 in Christ Evert’s 1st Addition to the City of
Danville, Illinois, as recorded in said Vermilion County Recorder’s Office, said
corner also being on the South Right-of-Way line of Harrison Street; thence
South 88° 25' 51" West along said South Right-of-Way line of Harrison Street,
280.15 feet; thence South 88° 31' 59" West along said South Right-of-Way line of
Harrison Street, 443.13 feet; thence North 2° 35' 14" East along said South
Right-of-Way line of Harrison Street, 25.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line of Harrison Street, 220.89 feet to the West
Right-of-Way line of Section Street; thence North 2° 48' 17" East along said
West Right-of-Way line of Section Street, 305.28 feet to a line being a Westerly
extension of the North line of Lot 12 in said Edward C. Lamm’s Addition; thence
North 88° 33' 27" East along said Westerly extension of the North line and along
said North line, 66.54 feet to the Northeast corner of said Lot 12; thence South
2° 45' 04" West along the East line of said Lot, 124.94 feet to the Southeast
corner of said Lot 12; thence North 88° 32' 47" East along the South lines of
Lots 11, 10, 9, 8 and 7 in said Edward C. Lamm’s Addition, 250.60 feet to the
Southeast corner of said Lot 7; thence North 2° 28' 42" East along the East line
of said Lot, 124.85 feet to the Northeast corner of said Lot 7; thence North 88°
33' 27" East along an Easterly extension of the North line of said Lot 7 and
along the North lines of Lots 6, 5, 4, 3, 2 and 1 in said Edward C. Lamm’s
Addition and along an Easterly extension of said North lines, 344.04 feet to the
West line of Lot 9 in said Fred Stebe’s Addition; thence North 2° 09' 08" East
along said West line, 30.56 feet to the Northwest corner of said Lot 9; thence
North 88° 29' 47" East along the North line of said Lot, 56.31 feet to the
Northeast corner of said Lot 9; thence South 2° 11' 37" West along the East line
of said Lot, 128.36 feet to the Southeast corner of said Lot 9; thence South 88°
26' 08" West along the South line of said Lot, 56.22 feet to the Southwest
corner of said Lot 9; thence South 2° 09' 06" West along a Northerly extension
of the West line of Lot 4 in said Chs’ Leverenz First Addition, 16.50 feet to
the Northwest corner of said Lot 4; thence North 88° 26' 08" East along the
North line of said Lot 4 and along the North lines of Lots 3 and 2 and said
North line of Lot 1, all in said Chs’ Leverenz First Addition, 281.02 feet to
the Point of Beginning, encompassing 5.924 acres more or less.

 

45

--------------------------------------------------------------------------------